Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

Dated as of March 13, 2018

By and Among

Appvion Holding Corp.,

as Purchaser,

and

Appvion, Inc., Paperweight Development Corp., PDC Capital Corporation, Appvion
Receivables Funding I LLC, and APVN Holdings LLC,

as Sellers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I. PURCHASE AND SALE OF THE PURCHASED ASSETS; ASSUMPTION OF ASSUMED
LIABILITIES

     2  

1.1 Purchase and Sale of the Purchased Assets

     2  

1.2 Excluded Assets

     4  

1.3 Assumption of Liabilities

     5  

1.4 Excluded Liabilities

     6  

1.5 Post-Closing Liabilities

     7  

1.6 Assumption/Rejection of Certain Contracts

     8  

1.7 Further Conveyances and Assumptions

     9  

1.8 Disclaimer

     9  

Article II. CONSIDERATION

     10  

2.1 Consideration

     10  

2.2 Deposit

     10  

2.3 Withholding Tax

     10  

Article III. CLOSING AND TERMINATION

     10  

3.1 Closing

     10  

3.2 Closing Deliveries by Sellers

     11  

3.3 Closing Deliveries by Purchaser

     12  

3.4 Termination of Agreement

     13  

3.5 Procedures Upon Termination

     14  

3.6 Effect of Termination

     15  

Article IV. REPRESENTATIONS AND WARRANTIES OF SELLERS

     15  

4.1 Organization and Qualification

     15  

4.2 Authorization of Agreement

     16  

4.3 Conflicts; Consents; Compliance with Law

     16  

4.4 Brokers and Finders

     17  

4.5 Title to Purchased Assets

     17  

4.6 Real Property

     17  

4.7 Tangible Personal Property

     18  

4.8 Intellectual Property

     18  

4.9 Litigation

     18  

4.10 Permits

     18  

4.11 Inventory

     18  

4.12 Contracts

     19  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

4.13 Tax Returns; Taxes

     20  

4.14 Employees; Seller Benefit Plans

     21  

4.15 Labor Matters

     22  

4.16 Bank Accounts

     23  

4.17 Financial Statements

     23  

4.18 WARN Act

     23  

4.19 Environmental Matters

     23  

4.20 Absence of Changes

     24  

4.21 No Other Representations or Warranties

     24  

Article V. REPRESENTATIONS AND WARRANTIES OF PURCHASER

     24  

5.1 Organization and Qualification

     24  

5.2 Authority

     25  

5.3 Conflicts

     25  

5.4 Consents

     25  

5.5 Brokers

     25  

5.6 No Litigation

     25  

5.7 Due Diligence

     26  

Article VI. EMPLOYEES

     26  

6.1 Employee Matters

     26  

Article VII. BANKRUPTCY COURT MATTERS

     28  

7.1 Approval of Expense Reimbursement and Overbid Protection

     28  

7.2 Competing Bid and Other Matters

     29  

7.3 Sale Order

     29  

7.4 Contracts

     30  

7.5 Bankruptcy Filings

     30  

7.6 Sale Free and Clear

     30  

Article VIII. COVENANTS AND AGREEMENTS

     30  

8.1 Conduct of Business of Sellers

     30  

8.2 Access to Information

     32  

8.3 Assignability of Certain Contracts

     32  

8.4 Rejected Contracts

     33  

8.5 Reasonable Efforts; Cooperation

     33  

8.6 Further Assurances

     34  

8.7 Notification of Certain Matters

     34  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

8.8 Confidentiality

     34  

8.9 Preservation of Records

     35  

8.10 Publicity

     35  

8.11 Material Adverse Effect

     35  

8.12 Casualty Loss

     36  

8.13 No Successor Liability

     36  

8.14 Change of Name

     36  

8.15 Notice of Changes

     36  

Article IX. CONDITIONS TO CLOSING

     37  

9.1 Conditions Precedent to the Obligations of Purchaser and Sellers

     37  

9.2 Conditions Precedent to the Obligations of Seller

     37  

9.3 Conditions Precedent to the Obligations of Purchaser

     38  

Article X. ADDITIONAL DEFINITIONS

     39  

10.1 Definitions

     39  

Article XI. TAXES

     50  

11.1 Certain Taxes

     50  

11.2 Allocation of Purchase Price

     51  

11.3 Cooperation on Tax Matters

     51  

Article XII. MISCELLANEOUS

     51  

12.1 Payment of Expenses

     51  

12.2 Survival of Representations and Warranties; Survival of Confidentiality

     51  

12.3 Entire Agreement; Amendments and Waivers

     52  

12.4 Execution of Agreement; Counterparts; Electronic Signatures

     52  

12.5 Governing Law

     52  

12.6 Jurisdiction, Waiver of Jury Trial

     52  

12.7 Notices

     53  

12.8 Binding Effect; Assignment

     54  

12.9 Severability

     54  

12.10 Bulk Sales Laws

     54  

12.11 Access and Right to Use

     54  

12.12 Certain Interpretive Matters

     55  

 

-iii-



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

EXHIBIT A

   FORM OF BILL OF SALE

EXHIBIT B

   FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT C

   FORM OF ASSUMPTION AND ASSIGNMENT OF LEASES

EXHIBIT D

   FORM OF IP ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT E

   FORM OF TRANSITION SERVICES AGREEMENT

EXHIBIT F

   BIDDING PROCEDURES ORDER

EXHIBIT G

   DIP BUDGET

EXHIBIT H

   SALE AND BIDDING PROCEDURES MOTION

EXHIBIT I

   WIND DOWN BUDGET

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of March 13, 2018
(the “Agreement Date”), by and among Appvion Holding Corp. (“Purchaser”) and
Appvion, Inc., Paperweight Development Corp., PDC Capital Corporation, Appvion
Receivables Funding I LLC, and APVN Holdings LLC. (collectively, the “Company”,
each a “Seller” and collectively, “Sellers”). Purchaser and Sellers are
collectively referred to herein as the “Parties” and individually as a “Party”.
For the purposes of this Agreement, capitalized terms used herein shall have the
meanings set forth herein or in Article X.

RECITALS

WHEREAS, on October 1, 2017, Sellers filed voluntary petitions (the “Chapter 11
Petition”) for relief under Chapter 11 of the Title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) commencing chapter 11 cases (collectively,
the “Bankruptcy Cases”);

WHEREAS, Sellers continue to manage their properties and operate their
businesses as “debtors-in-possession” under the jurisdiction of the Bankruptcy
Court and in accordance with the applicable provisions of the Bankruptcy Code;

WHEREAS, Sellers wish to sell the Business;

WHEREAS, Purchaser desires to purchase the Purchased Assets and assume the
Assumed Liabilities from Sellers and Sellers desire to sell, convey, assign and
transfer to Purchaser the Purchased Assets together with the Assumed
Liabilities, all in the manner and subject to the terms and conditions set forth
in this Agreement and in accordance with Sections 105, 363 and 365 and other
applicable provisions of the Bankruptcy Code;

WHEREAS, the Purchased Assets and Assumed Liabilities shall be purchased and
assumed by Purchaser pursuant to the Sale Order approving such sale, free and
clear of all Claims and Encumbrances (other than Permitted Encumbrances),
pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, and Rules 6004
and 6006 of the Federal Rules of Bankruptcy Procedure, which order will include
the authorization for the assumption by Sellers and assignment to Purchaser of
the Assigned Contracts and the liabilities thereunder in accordance with
Section 365 of the Bankruptcy Code, all in the manner and subject to the terms
and conditions set forth in this Agreement and the Sale Order and in accordance
with other applicable provisions of the Bankruptcy Code and the Federal Rules of
Bankruptcy Procedure and the local rules for the Bankruptcy Court (together, the
“Bankruptcy Rules”); and

WHEREAS, the board of directors (or similar governing body) of each Seller has
determined that it is advisable and in the best interests of such Seller and its
constituencies to enter into this Agreement and to consummate the transactions
provided for herein, subject to entry of the Sale Order, and each has approved
the same.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, Purchaser and
Sellers hereby agree as follows:

ARTICLE I.

PURCHASE AND SALE OF THE PURCHASED ASSETS;

ASSUMPTION OF ASSUMED LIABILITIES

1.1 Purchase and Sale of the Purchased Assets. On the terms and subject to the
conditions set forth herein, at the Closing, Sellers shall sell, transfer,
assign, convey and deliver to Purchaser or a Designated Purchaser, and Purchaser
or a Designated Purchaser shall purchase, acquire and accept from Sellers all of
Sellers’ right, title and interest in, to and under all of the properties,
assets and rights of Sellers relating to Sellers’ business of global
manufacturing, sale and distribution of specialty and high value-added coated
paper products (the “Business”), free and clear of all Encumbrances other than
Permitted Encumbrances, including the following, but excluding the Excluded
Assets, (the “Purchased Assets”) as of the Closing:

(a) all of the equity interests that Sellers own in the Subsidiaries set forth
on Schedule 1.1(a) (collectively, the “Acquired Subsidiaries”);

(b) subject to Section 1.6, to the extent assignable pursuant to Section 365 of
the Bankruptcy Code, all of the Contracts set forth on Schedule 1.6(a) (the
“Assigned Contracts”) and all rights thereunder, but excluding any Excluded
Assets;

(c) all trade and non-trade accounts receivable, notes receivable and negotiable
instruments of Sellers, but, for the avoidance of doubt, excluding any
intercompany Indebtedness among Sellers (the “Accounts Receivable”);

(d) all of each Seller’s Cash and Cash Equivalents, other than as set forth on
Schedule 1.1(d);

(e) the Owned Real Property listed on Schedule 1.1(e) (the “Acquired Owned Real
Property”);

(f) the Owned Buildings listed on Schedule 1.1(f) (the “Acquired Buildings”);

(g) the Leased Real Property listed on Schedule 1.1(g) (the “Assumed Leased Real
Property”), including any security deposits or other deposits delivered in
connection therewith;

(h) all cash deposits of clients or customers held by each Seller as security
for receivables or obligations;

(i) all deposits of each Seller as security for rent, electricity, telephone,
bonds or other sureties or otherwise (except for retainers held by any
professional in the Bankruptcy Cases), and prepaid charges and expenses,
including all prepaid rent and all prepaid charges, expenses and rent under any
personal property leases;

(j) all tangible assets of Sellers, other than the assets set forth on
Schedule 1.1(j)(i) and any Excluded Assets, including the tangible assets of
Sellers located at any Assumed Leased Real Property or at the locations listed
on Schedule 1.1(j)(ii);

(k) all personnel files for Transferred Employees except as prohibited by Law;
provided, however, that Sellers have the right to retain copies at Sellers’
expense to the extent required by Law;

 

2



--------------------------------------------------------------------------------

(l) any chattel paper owned or held by Sellers relating to the Business, the
Assumed Liabilities or the Purchased Assets, other than any Excluded Assets;

(m) any lock boxes to which account debtors of Sellers remit payment relating to
the Business, the Assumed Liabilities or the Purchased Assets, other than any
Excluded Assets;

(n) all other or additional assets, properties, privileges, rights (including
prepaid expenses) and interests of Sellers relating to the Business, the Assumed
Liabilities or the Purchased Assets (other than any Excluded Assets) of every
kind and description and wherever located, whether known or unknown, fixed or
unfixed, accrued, absolute, contingent or otherwise, and whether or not
specifically referred to in this Agreement;

(o) all Permits and all pending applications therefor, including those set forth
on Schedule 1.1(o), in each case, to the extent such Permits and pending
applications therefore are transferrable;

(p) all express or implied guarantees, warranties, representations, covenants,
indemnities, rights, claims, counterclaims, defenses, credits, causes of action
or rights of set off against third parties relating to the Purchased Assets
(including, for the avoidance of doubt, those arising under, or otherwise
relating to the Assigned Contracts), the Assumed Liabilities or the Business,
including rights under vendors’ and manufacturers’ warranties, indemnities,
guaranties and avoidance claims and causes of action under the Bankruptcy Code
or applicable Law that are possessed by Sellers;

(q) the Intellectual Property owned or purported to be owned by Sellers,
including without limitation, the Purchased Intellectual Property;

(r) all goodwill, payment intangibles and general intangible assets and rights
of Sellers to the extent associated with the Business, the Assumed Liabilities
or the Purchased Assets, other than any Excluded Assets;

(s) all Inventory, including raw materials, works in process, parts,
subassemblies and finished goods, wherever located and whether or not obsolete
or carried on Sellers’ books of account, in each case, with any transferable
warranty and service rights of the applicable Seller related thereto;

(t) to the extent permitted by Law, Sellers’ Documents and Organizational
Documents, and, without limiting the foregoing, each of the following: financial
accounting and other books and records, corporate charters, minute and stock
record books, Tax Returns filed by Sellers relating to the Business (but
excluding any Consolidated Tax Returns), corporate seal, checkbooks and canceled
checks, correspondence, and all customer sales, marketing, advertising,
packaging and promotional materials, files, data, software (whether written,
recorded or stored on disk, film, tape or other media, and including all
computerized data), drawings, engineering and manufacturing data and other
technical information and data, and all other business and other records, in
each case, arising under or relating to the Purchased Assets, the Assumed
Liabilities or the Business provided, however, that Sellers have the right to
retain copies of all of the foregoing at Sellers’ expense to the extent required
by Law or as is necessary to wind-down the Company;

(u) to the extent transferable, all rights and obligations under or arising out
of all insurance policies relating to the Business or any of the Purchased
Assets or Assumed Liabilities (including returns and refunds of any premiums
paid, or other amounts due back to Sellers, with respect to cancelled policies);

 

3



--------------------------------------------------------------------------------

(v) except to the extent set forth on Schedule 1.1(v), all rights and
obligations under non-disclosure, confidentiality, and similar arrangements with
(or for the benefit of) employees and agents of Sellers or with third parties
(including any non-disclosure, confidentiality agreements or similar
arrangements entered into in connection with or in contemplation of the filing
of the Bankruptcy Cases and the Auction contemplated by the Bidding Procedures
Order);

(w) all Assumed Plans, all funding arrangements relating thereto (including but
not limited to all assets, trusts, insurance policies and administration service
contracts related thereto) and all rights and obligations thereunder;

(x) all fixed assets and other personal property and interests related to the
Business, the Assumed Liabilities or Purchased Assets, wherever located,
including all vehicles, tools, parts and supplies, fuel, machinery, equipment,
furniture, furnishing, appliances, fixtures, office equipment and supplies,
owned and licensed computer hardware and related documentation, stored data,
communication equipment, trade fixtures and leasehold improvements, in each
case, with any freely transferable warranty and service rights of the applicable
Seller related thereto;

(y) telephone, fax numbers and email addresses;

(z) all avoidance claims or causes of action under the Bankruptcy Code or
applicable Law (including, without limitation, any preference or fraudulent
conveyance), and all other claims or causes of action under any other provision
of the Bankruptcy Code or applicable laws (“Avoidance Actions”) relating to the
Business, the Purchased Assets and/or Assumed Liabilities, including actions
relating to vendors and service providers used in the Business that are
counterparties to Assigned Contracts or relating to Assumed Liabilities
(“Acquired Avoidance Actions”); and

(aa) all of Sellers’ bank accounts.

At any time at least seven (7) Business Days prior to the Closing, Purchaser
may, in its discretion by written notice to Sellers, designate any of the
Purchased Assets as additional Excluded Assets, which notice shall set forth in
reasonable detail the Purchased Assets so designated. Purchaser acknowledges and
agrees that there shall be no reduction in the Purchase Price if it elects to
designate any Purchased Assets as Excluded Assets. Notwithstanding any other
provision hereof, the Liabilities of Sellers under or related to any Purchased
Asset excluded under this paragraph will constitute Excluded Liabilities.

1.2 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
in no event shall Sellers be deemed to sell, transfer, assign or convey, and
Sellers shall retain all right, title and interest to, in and under the
following assets, properties, interests and rights of Sellers (collectively, the
“Excluded Assets”):

(a) any asset of Sellers that otherwise would constitute a Purchased Asset but
for the fact that it is sold or otherwise disposed of during the Pre-Closing
Period in the Ordinary Course of Business of Sellers and in conformity with the
terms and conditions of this Agreement (including Section 8.1) or Purchaser
otherwise agrees to such sale or other disposition;

(b) all Rejected Contracts;

(c) all shares of capital stock or other equity interests issued by any Seller
or securities convertible into, exchangeable or exercisable for any such shares
of capital stock or other equity interests, other than equity interests in the
Acquired Subsidiaries;

 

4



--------------------------------------------------------------------------------

(d) all Avoidance Actions that are not Acquired Avoidance Actions;

(e) all Claims that any of Sellers may have against any Person solely with
respect to any Excluded Assets or any Excluded Liabilities;

(f) Sellers’ rights under this Agreement, the Purchase Price hereunder, any
agreement, certificate, instrument or other document executed and delivered by
Purchaser to any Seller in connection with the transactions contemplated hereby;

(g) all current and prior director and officer insurance policies of Sellers and
all rights of any nature with respect thereto running in favor of Sellers,
including all insurance recoveries thereunder and rights to assert claims with
respect to any such insurance recoveries, in each case, as the same may run in
favor of Sellers and arising out of actions taking place prior to the Closing
Date;

(h) the properties and assets set forth on Schedule 1.2(h);

(i) all Benefit Plans, together with all funding arrangements relating thereto
(including but not limited to all assets, trusts, insurance policies and
administration service contracts related thereto) except for the Assumed Plans
and any related funding arrangements;

(j) all Pension Plans; and

(k) any and all claims, deposits, prepayments, refunds, rebates, causes of
action, rights of recovery, rights of set-off and rights of recoupment relating
to or in respect of an Excluded Asset.

1.3 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement and the Sale Order, effective as of the Closing,
Purchaser or a Designated Purchaser shall assume from Sellers (and pay, perform,
discharge or otherwise satisfy in accordance with their respective terms), and
Sellers shall irrevocably convey, transfer and assign to Purchaser or a
Designated Purchaser, the following Liabilities (and only the following
Liabilities) (collectively, the “Assumed Liabilities”):

(a) all Liabilities of Sellers arising from the ownership and operation of the
Purchased Assets, arising after the Closing Date;

(b) all Liabilities and obligations of Sellers under the Purchased Assets and
under the Assigned Contracts, including, without limitation, (i) all
pre-petition cure costs required to be paid pursuant to Section 365 of the
Bankruptcy Code in connection with the assumption and assignment of the Assigned
Contracts including the cost of obtaining consents in respect of the Assigned
Contracts (such pre-petition cure costs are, collectively, the “Cure Costs”) and
(ii) any post-Closing liabilities thereunder;

(c) all (i) accrued trade and non-trade payables, (ii) open purchase orders set
forth on Schedule 1.3(c) and (iii) Liabilities arising under drafts or checks
outstanding at Closing, in each case, to the extent (A) relating to the Business
and (B) incurred in the Ordinary Course of Business;

(d) the Senior DIP NM Term Loan Obligations under the Senior DIP Facility;

(e) the obligations to provide benefits or payments under the Assumed Plans,
including the QIP;

(f) the obligations under the Key Employee Retention Plan;

 

5



--------------------------------------------------------------------------------

(g) all payroll liabilities arising in the Ordinary Course of Business and
otherwise in accordance with Section 8.1 during the payroll period including the
Closing Date (the “Straddle Payroll”);

(h) the amount of transfer taxes required to be paid by Purchaser in
consummating this Agreement, as set forth in Section 11.1(a); and

(i) all Liabilities, if any, set forth on Schedule 1.3(i).

The assumption by Purchaser of the Assumed Liabilities shall not, in any way,
enlarge the rights of any third parties relating thereto.

1.4 Excluded Liabilities. Notwithstanding any provision in this Agreement to the
contrary, Purchaser and the Designated Purchaser(s) (if any) are assuming only
the Assumed Liabilities and are not assuming, and shall not be deemed to have
assumed, any other Liabilities of any Seller of whatever nature (whether arising
prior to, at the time of, or subsequent to Closing), whether absolute, accrued,
contingent or otherwise, whether due or to become due and whether or not assets,
and whether or not known or unknown or currently existing or hereafter arising
or matured or unmatured, direct or indirect, and Sellers shall be solely and
exclusively liable for any and all such Liabilities, including, without
limitation, those Liabilities set forth below (collectively, the “Excluded
Liabilities”):

(a) all Liabilities arising out of, relating to or otherwise in respect of the
Purchased Assets and/or Business arising prior to the Closing, other than the
Assumed Liabilities;

(b) all Liabilities of Sellers relating to or otherwise arising, whether before,
on or after the Closing, out of, or in connection with, any of the Excluded
Assets;

(c) except as set forth in Section 1.3(d), any and all Liabilities of Sellers
for Indebtedness, including (i) all intercompany Indebtedness among Sellers and
(ii) all guarantees of third party obligations and reimbursement obligations to
guarantors of Sellers’ obligations or under letters of credit;

(d) except as set forth in Section 1.3(i), all (i) Liabilities of Sellers for
any Taxes (including, without limitation, Taxes payable by reason of contract,
assumption, transferee or successor Liability, operation of Law, pursuant to
Treasury Regulation Section 1502-6 (or any similar provision of any state or
local law) or otherwise and any Taxes owed by Sellers and arising in connection
with the consummation of the transactions contemplated by this Agreement)
arising or related to any period(s) on or prior to the Closing Date, (ii) Taxes
imposed on any Person that are the responsibility of Sellers pursuant to
Section 11.1 (including, for the avoidance of doubt, the amount of transfer
taxes required to be paid by Sellers in consummating this Agreement, as set
forth in Section 11.1(a)), and (iii) Taxes arising from or in connection with an
Excluded Asset;

(e) any and all Liabilities of Sellers in respect of the Rejected Contracts and
any other Contracts to which any Seller is party or is otherwise bound that are
not Assigned Contracts;

(f) except for Straddle Payroll and as provided in Sections 1.3(e) and 1.3(f),
all Liabilities with respect to employment or other provision of services,
compensation, severance, benefits or payments of any nature owed to any current
or former employee, officer, director, member, partner or independent contractor
of any Seller or any ERISA Affiliate (or any beneficiary or dependent of any
such individual), whether or not employed by Purchaser or any of its Affiliates
after the Closing, that (i) arises out of or relates to the employment, service
provider or other relationship between any Seller or ERISA Affiliate and any
such individual, including but not limited to the termination of such
relationship, (ii) arises out of or relates to any Benefit Plan or (iii) arises
out of or relates to events or conditions occurring on or before the Closing
Date;

 

6



--------------------------------------------------------------------------------

(g) drafts or checks outstanding at the Closing (except to the extent an Assumed
Liability);

(h) all Liabilities under any futures contracts, options on futures, swap
agreements or forward sale agreements;

(i) all Liabilities related to the WARN Act, to the extent applicable, for any
action resulting from Employees’ separation of employment prior to or on the
Closing Date;

(j) all Liabilities of any Seller to its equity holders respecting dividends,
distributions in liquidation, redemptions of interests, option payments or
otherwise, and any Liability of any Seller pursuant to any Affiliate Agreement;

(k) except as set forth on Schedule 1.4(k), all Liabilities arising out of or
relating to any business or property formerly owned or operated by any Seller,
any Affiliate or predecessor thereof, but not presently owned and operated by
Sellers;

(l) all Liabilities relating to claims, actions, suits, arbitrations, litigation
matters, proceedings, investigations or other Actions (in each case, whether
involving private parties, Authorities, or otherwise) involving, against, or
affecting any Purchased Asset, the Business, any Seller, or any assets or
properties of any Seller, whether commenced, filed, initiated, or threatened
before or after the Closing and whether relating to facts, events, or
circumstances arising or occurring before or after the Closing;

(m) all obligations of Sellers arising and to be performed prior to the Closing
Date arising from or related to the Business, the Purchased Assets or the
Assumed Liabilities;

(n) all Environmental Liabilities and Obligations;

(o) all Liabilities of any Seller or their predecessors arising out of any
contract, agreement, Permit, franchise or claim that is not transferred to
Purchaser as part of the Purchased Assets or, is not transferred to Purchaser
because of any failure to obtain any third-party or governmental consent
required for such transfer;

(p) all Liabilities set forth on Schedule 1.4(p);

(q) all Liabilities relating to the ESOP;

(r) all Liabilities relating to the Pension Plans;

(s) all Liabilities relating to any withdrawal from a “multiemployer plan”, as
defined in Section 3(37) of ERISA; and

(t) any Liabilities arising under Section 8.15(b).

1.5 Post-Closing Liabilities. Except as provided in Section 1.4, Purchaser
acknowledges that Purchaser shall be responsible for all Liabilities and
obligations relating to Purchaser’s ownership or use of, or right to use, the
Purchased Assets and the Assumed Liabilities after the Closing Date, including
Taxes arising out of or related to the Purchased Assets or the operation of
conduct of the Business acquired pursuant to this Agreement for all Tax periods
beginning on the day after the Closing Date.

 

7



--------------------------------------------------------------------------------

1.6 Assumption/Rejection of Certain Contracts.

(a) Assignment and Assumption at Closing.

(i) Schedule 1.6(a) sets forth a list of all executory Contracts (including all
leases with respect to Leased Real Property) to which, to Sellers’ Knowledge,
one or more Sellers are party and which are to be included in the Assigned
Contracts. From and after the Agreement Date until two (2) Business Days prior
to Closing, Sellers shall make such deletions to Schedule 1.6(a) as Purchaser
shall, in its sole discretion, request in writing. Any such deleted Contract
shall be deemed to no longer be an Assigned Contract. All Contracts of Sellers
that are not listed on Schedule 1.6(a) shall not be considered an Assigned
Contract or Purchased Asset and shall be deemed “Rejected Contracts.”

(ii) Sellers shall take all actions required to assume and assign the Assigned
Contracts to Purchaser (other than payment of Cure Costs, which Cure Costs
constitute Assumed Liabilities), including taking all actions required to
facilitate any negotiations with the counterparties to such Assigned Contracts
and to obtain an Order containing a finding that the proposed assumption and
assignment of the Assigned Contracts to Purchaser satisfies all applicable
requirements of Section 365 of the Bankruptcy Code.

(iii) At Closing, (x) Sellers shall, pursuant to the Sale Order and the
Assumption and Assignment Agreement or the Assumption and Assignment of Leases,
as applicable, assume and assign to Purchaser (the consideration for which is
included in the Purchase Price) each of the Assigned Contracts that is capable
of being assumed and assigned, and (y) Purchaser shall pay promptly all Cure
Costs (if any) in connection with such assumption and assignment (as agreed to
among the various counterparties, Purchaser and Sellers, or as determined by the
Bankruptcy Court) and assume and perform and discharge the Assumed Liabilities
(if any) under the Assigned Contracts, pursuant to the Assumption and Assignment
Agreement or the Assumption and Assignment of Leases, as applicable.

(iv) Purchaser may request, in its reasonable business judgment, certain
modifications and amendments to any Contract as a condition to such Contract
becoming an Assumed Contract, and Sellers shall use their commercially
reasonable efforts to obtain such modifications or amendments. If Sellers are
unable to obtain such modifications or amendments, Purchaser shall, in its sole
discretion, designate the Contract as a Rejected Contract.

(b) Previously Omitted Contracts.

(i) If prior to the conclusion of the auction for the Purchased Assets in
accordance with the Bid Procedures Order, it is discovered that a Contract
should have been listed on Schedule 1.6(a) but was not listed on
Schedule 1.6(a), or if Purchaser desires in its sole discretion to acquire any
Contract to which one or more Sellers are party (including any Rejected Contract
prior to the entry by the Bankruptcy Court of an order with respect thereto)
(any such Contract, a “Previously Omitted Contract”), Sellers shall, promptly
following the discovery thereof or receipt of notice from Purchaser of its
desire to acquire any such Contract (but in no event later than two (2) Business
Days following the discovery thereof or receipt of such notice), notify
Purchaser in writing of such Previously Omitted Contract and all Cure Costs (if
any) for such Previously Omitted Contract. Purchaser shall thereafter deliver
written notice to Sellers, no

 

8



--------------------------------------------------------------------------------

later than five (5) Business Days following notification of such Previously
Omitted Contract from Sellers, designating such Previously Omitted Contract as
“Assumed” or “Rejected” (a “Previously Omitted Contract Designation”). A
Previously Omitted Contract designated in accordance with this Section 1.6(b)(i)
as “Rejected,” or with respect to which Purchaser fails to timely deliver a
Previously Omitted Contract Designation, shall be a Rejected Contract.

(ii) If Purchaser designates a Previously Omitted Contract as “Assumed” in
accordance with Section 1.6(b)(i), (i) Schedule 1.6(a) shall be amended to
include such Previously Omitted Contract and (ii) Sellers shall serve a notice
(the “Previously Omitted Contract Notice”) on the counterparties to such
Previously Omitted Contract notifying such counterparties of the Cure Costs with
respect to such Previously Omitted Contract and Sellers’ intention to assume and
assign such Previously Omitted Contract in accordance with this Section 1.6. The
Previously Omitted Contract Notice shall provide the counterparties to such
Previously Omitted Contract with seven (7) days to object, in writing to Sellers
and Purchaser, to the Cure Costs or the assumption of its Contract. If the
counterparties, Sellers and Purchaser are unable to reach a consensual
resolution with respect to the objection, Sellers will seek an expedited hearing
before Bankruptcy Court to determine the Cure Costs required to be paid (to the
extent disputed) and approve the assumption. If no objection is timely served on
Sellers and Purchaser, Sellers shall obtain an order of the Bankruptcy Court
fixing the Cure Costs at the amount set forth in the Previously Omitted Contract
Notice and approving the assumption of the Previously Omitted Contract.

(c) Post-Petition Contracts. Schedule 1.6(c) sets forth a list of all Contracts
to which to Sellers’ Knowledge, one or more Sellers are party and which were
entered into following the Petition Date. Such Contracts shall be subject to
assignment in accordance with the procedures set forth in this Section 1.6.

1.7 Further Conveyances and Assumptions. From time to time following the
Closing, Sellers and Purchaser will, and will cause their respective Affiliates
to, execute, acknowledge and deliver all such further conveyances, notices,
assumptions, assignments, releases and other instruments, and will take such
further actions, as may be reasonably necessary or appropriate to assure fully
to Purchaser and its respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchaser under this Agreement and to assure fully to each Seller
and its Affiliates and their successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement, and to otherwise make effective the transactions contemplated by this
Agreement, except that nothing in this Section 1.7 will require Purchaser or any
of its Affiliates to assume any Liabilities other than the Assumed Liabilities.

1.8 Disclaimer. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
PROVIDED IN THIS AGREEMENT OR ANY CERTIFICATE DELIVERED HEREUNDER, SELLERS MAKE
NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE PURCHASED ASSETS. WITHOUT LIMITING THE FOREGOING,
PURCHASER AND SELLERS HEREBY DISCLAIM ANY WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY PORTION OF THE
PURCHASED ASSETS. PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER HAS CONDUCTED AN
INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL CONDITION OF THE
PURCHASED ASSETS AND ALL SUCH OTHER MATTERS RELATING TO OR AFFECTING THE
PURCHASED ASSETS AS PURCHASER DEEMED NECESSARY OR APPROPRIATE AND THAT IN
PROCEEDING WITH ITS ACQUISITION OF THE PURCHASED ASSETS, EXCEPT FOR ANY
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR ANY CERTIFICATE
DELIVERED HEREUNDER, PURCHASER IS DOING SO BASED SOLELY UPON SUCH INDEPENDENT
INSPECTIONS AND INVESTIGATIONS.

 

9



--------------------------------------------------------------------------------

ARTICLE II.

CONSIDERATION

2.1 Consideration.

(a) In consideration for the Purchased Assets, Purchaser shall (i) assume the
Assumed Liabilities including, without limitation, the Senior DIP NM Term Loan
Obligations, (ii) credit bid an amount equal to 100% of the Obligations (as
defined in the DIP Credit Agreement) other than the NM Term Loan Obligations
(the “Credit Bid”) (as an offset against, and reduction in the amount of
Sellers’ debt in respect of such Obligations under the DIP Credit Agreement,
pursuant to Section 363(k) of the Bankruptcy Code) and (iii) pay an amount in
cash equal to the amount set forth in the Wind Down Budget (such amount,
together with the amount of the Senior DIP NM Term Loan Obligations and the
Credit Bid, the “Purchase Price”); provided, however, that Purchaser reserves
the right to increase the Purchase Price, subject to the Bidding Procedures
Order and applicable Law.

(b) Limitation on Purchaser Liability. For the avoidance of doubt, Purchaser
shall have no liability with respect to any costs, fees or expenses of any
nature incurred by Sellers or, if different, the Debtors, following the Closing
Date.

2.2 Deposit. To the extent that the Purchase Price includes the Credit Bid, no
deposit shall be made by Purchaser.

2.3 Withholding Tax. Purchaser shall be entitled to deduct and withhold from the
Purchase Price all Taxes that Purchaser may be required to deduct and withhold
under any provision of applicable Law. If Purchaser reasonably determines that
any withholding in respect of Taxes is required from the Purchase Price, it
shall notify Sellers as soon as reasonably practicable and shall reasonably
cooperate with Sellers to lawfully mitigate such Taxes required to be withheld.
To the extent that any amounts are withheld and paid to the appropriate
Governmental Body, such withheld amounts shall be treated as delivered to
Sellers hereunder.

ARTICLE III.

CLOSING AND TERMINATION

3.1 Closing. Subject to the satisfaction or waiver by the appropriate Party of
the conditions set forth in Article IX, the closing of the purchase and sale of
the Purchased Assets, the payment of the Purchase Price, the assumption of the
Assumed Liabilities and the consummation of the other transactions contemplated
by this Agreement (the “Closing”) shall occur as soon as practicable following
the satisfaction or waiver of all conditions set forth in this Agreement (other
than those conditions that by their terms are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions). The Closing shall
take place at the offices of DLA Piper LLP (US), 1251 Avenue of the Americas,
27th Floor, New York, New York 10020 at 9:00 a.m. (Eastern Time) or at such
other place and time as the Parties may agree. Unless otherwise agreed by the
Parties in writing, the Closing shall be deemed effective and all right, title
and interest of each Seller in the Purchased Assets to be acquired by Purchaser
hereunder shall be deemed to have passed to Purchaser and the assumption of all
of the Assumed Liabilities shall be deemed to have occurred as of 12:01 a.m.
Eastern Time on the Closing Date.

 

10



--------------------------------------------------------------------------------

3.2 Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall
deliver, or cause to be delivered, to Purchaser:

(a) bill of sale substantially in the form of Exhibit A (the “Bill of Sale”)
duly executed by Sellers;

(b) assignment and assumption agreement substantially in the form of Exhibit B
(the “Assignment and Assumption Agreement”) duly executed by Sellers;

(c) a certified copy of the Sale Order;

(d) copies of all instruments, certificates, documents and other filings (if
applicable) necessary to release the Purchased Assets from all Encumbrances,
including any applicable UCC termination statements and releases of mortgages,
all in a form and substance reasonably satisfactory to Purchaser;

(e) copies of the waivers, consents and approvals for the Assigned Contracts,
where such waivers, consents and approvals are required to operate the Business
in the ordinary course, all in form and substance reasonably satisfactory to
Purchaser;

(f) an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of each Seller certifying that the conditions set forth in
Section 9.3 have been satisfied;

(g) a copy of the resolutions adopted by the board of directors (or similar
governing body) of each Seller evidencing the authorization of the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, certified by an authorized officer of such Seller;

(h) instrument of assumption and assignment of the Assumed Leases substantially
in the form of Exhibit C (the “Assumption and Assignment of Leases”), duly
executed by Sellers, in form for recordation with the appropriate public land
records, if necessary;

(i) an Intellectual Property Assignment and Assumption Agreement substantially
in the form of Exhibit D (the “IP Assignment and Assumption Agreement”), duly
executed by Sellers;

(j) possession of each Owned Real Property, together with duly executed deeds
for each Owned Real Property conveying the Owned Real Property, existing
surveys, legal descriptions and title policies that are in the possession of
Sellers, subject only to Permitted Encumbrances;

(k) a quit claim deed conveying all right, title, and interest of Sellers in the
Acquired Buildings;

(l) possession of the Purchased Assets and the Business;

(m) certificates duly executed by each Seller, in the form prescribed under
Treasury Regulation Section 1.1445-2(b)(2)(iv);

(n) such other bills of sale, deeds, endorsements, assignments and other good
and sufficient instruments of conveyance and transfer, in form and substance
reasonably satisfactory to Purchaser, as Purchaser may reasonably request to
vest in Purchaser all of Sellers’ right, title and interest of Sellers in, to or
under any or all the Purchased Assets, including all Owned Real Property;

 

11



--------------------------------------------------------------------------------

(o) such ordinary and customary documents (including any factually accurate
affidavits) as may be required by any title company or title insurance
underwriter to enable Purchaser to acquire, at Purchaser’s sole election and
Purchaser’s sole cost and expense, one or more owner policies of title insurance
issued by such title company covering any or all of the Owned Real Property;

(p) the most recent final Phase I environmental site assessment reports for the
Acquired Owned Real Property, the Acquired Buildings and Assumed Leased Real
Property, to the extent in existence;

(q) the transition services agreement, substantially in the form of Exhibit E or
otherwise in form and substance acceptable to Purchaser (the “Transition
Services Agreement”), duly executed by Sellers;

(r) the Company CBAs, as modified, amended or supplemented, in form and
substance satisfactory to Purchaser, in its sole discretion; provided, however,
that Purchaser shall not be permitted to terminate this Agreement pursuant to
Section 3.4 as a result of Sellers’ failure to deliver the Company CBAs;

(s) the Domtar Contract as modified, amended or supplemented, in form and
substance satisfactory to Purchaser, in its sole discretion; provided, however,
that Purchaser shall not be permitted to terminate this Agreement pursuant to
Section 3.4 as a result of Sellers’ failure to deliver the Domtar Contract; and

(t) such other documents as Purchaser may reasonably request that are not
inconsistent with the terms of this Agreement and customary for a transaction of
this nature and necessary to evidence or consummate the transactions
contemplated by this Agreement.

3.3 Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver, or
cause to be delivered, to (or at the direction of) the Company:

(a) the Assignment and Assumption Agreement duly executed by Purchaser;

(b) the Assumption and Assignment of Leases duly executed by Purchaser;

(c) the IP Assignment and Assumption Agreement, executed by Purchaser;

(d) satisfactory evidence of payment of the Cure Costs in accordance with
Section 1.3(b);

(e) an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of Purchaser certifying that the conditions set forth in
Sections 9.2(a) and 9.2(b) have been satisfied;

(f) the Transition Services Agreement duly executed by Purchaser;

(g) a written acknowledgement, in form and substance reasonably satisfactory to
Sellers, of the reduction in Sellers’ debt in respect of the Obligations under
the DIP Credit Agreement in an amount equal to the Credit Bid; and

(h) all other certificates, agreements and other documents required by this
Agreement (or as Sellers may reasonably request that are customary for a
transaction of this nature and necessary to evidence or consummate the
transactions contemplated by this Agreement) to be delivered by Purchaser at or
prior to the Closing in connection with the transactions contemplated by this
Agreement.

 

12



--------------------------------------------------------------------------------

3.4 Termination of Agreement. This Agreement may be terminated only in
accordance with this Section 3.4. This Agreement may be terminated at any time
prior to the Closing, as follows:

(a) by the mutual written consent of the Company and Purchaser;

(b) by written notice of either the Company or Purchaser to such other Party, if
the Closing shall not have been consummated prior to May 30, 2018 (the “Outside
Date”); provided, however, that Purchaser shall not be permitted to terminate
this Agreement pursuant to this Section 3.4(b) as a result of Sellers’ failure
to deliver the Company CBAs and Domtar Contract under Sections 3.2(r) and 3.2(s)
at Closing; provided further, however, that the Outside Date may be extended by
the mutual written consent of Company and Purchaser, for a period up to thirty
(30) days to the extent that all conditions to Closing set forth in this
Agreement are, in the reasonable judgment of Purchaser, capable of being
satisfied as of such time; provided further, however, that a Party shall not be
permitted to terminate this Agreement pursuant to this Section 3.4(b) if such
Party is in material breach of this Agreement;

(c) by written notice from Purchaser to the Company, if (i) any Seller seeks to
have the Bankruptcy Court enter an Order dismissing, or converting into cases
under chapter 7 of the Bankruptcy Code, any of the cases commenced by Sellers
under chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy
Cases, or appointing a trustee in the Bankruptcy Cases or appointing a
responsible officer or an examiner with enlarged power relating to the operation
of the Business (beyond those set forth in Section 1106(a)(3) or (4) of the
Bankruptcy Code) under Bankruptcy Code Section 1106(b), or (ii) an order of
dismissal, conversion or appointment is entered for any reason and is not
reversed or vacated within fourteen (14) days after entry thereof;

(d) by written notice from Purchaser, if (i) the Bidding Procedures Order shall
not have been approved by the Bankruptcy Court by the close of business on the
date that is twenty-five (25) days after the filing of the Sale and Bidding
Procedures Motion, (ii) the Bankruptcy Court issues an order granting leave to
any Person to commence an appeal of the Bidding Procedures Order or
(iii) following its entry, the Bidding Procedures Order shall fail to be in full
force and effect or shall have been stayed, reversed, modified or amended in any
respect without the prior written consent of Purchaser;

(e) by written notice from Purchaser if (i) the Sale Hearing has not taken place
on or prior to the date that is eighty (80) days after the filing of the Sale
and Bidding Procedures Motion, (ii) the Bankruptcy Court has not entered the
Sale Order on or prior to the date that is eighty-two (82) days following the
filing of the Sale and Bidding Procedures Motion, or (iii) the Sale Order shall
have been stayed (and such stay results in the Closing not being consummated
prior to the Outside Date), vacated, modified or supplemented without
Purchaser’s prior written consent;

(f) by written notice from Purchaser, if (i) the Sale Order has not become a
Final Order within fourteen (14) days after the entry thereof or (ii) following
its entry, the Sale Order shall fail to be in full force and effect or shall
have been stayed (and such stay results in the Closing not being consummated
prior to the Outside Date), vacated, reversed, modified, supplemented or amended
in any respect without the prior written consent of Purchaser;

(g) by written notice from Purchaser, if Sellers are in material default (after
giving effect to all applicable cure periods) under the DIP Credit Agreement or
the Senior DIP Facility, if such notice is delivered while the default remains
uncured or unwaived;

 

13



--------------------------------------------------------------------------------

(h) by the Company or Purchaser, if there is in effect a Final Order of a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement;
it being agreed that the Parties will promptly appeal any adverse determination
which is not non-appealable and pursue such appeal with reasonable diligence
unless and until this Agreement is terminated pursuant to the other provisions
of this Section 3.4;

(i) by written notice of either the Company or Purchaser, if Sellers have agreed
to enter into an Alternative Transaction;

(j) by written notice of either the Company or Purchaser, if, under
Section 363(k) of the Bankruptcy Code, Purchaser is disallowed from credit
bidding as set forth in Section 2.1(a)(ii) (or on such other terms as may be
agreed by the parties hereto) in payment of the Purchase Price;

(k) automatically upon the consummation of an Alternative Transaction;

(l) by written notice from the Company to Purchaser, if Purchaser breaches or
fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement and such breach or failure to perform:
(i) would give rise to the failure of a condition set forth in Article IX,
(ii) cannot be or has not been cured within thirty (30) days following delivery
of notice to Purchaser of such breach or failure to perform and (iii) has not
been waived by Sellers;

(m) by written notice from Purchaser to the Company, if any Seller materially
breaches or fails to perform in any respect any of its representations,
warranties or covenants contained in this Agreement and such breach or failure
to perform: (i) would give rise to the failure of a condition set forth in
Article IX, (ii) cannot be or has not been cured within thirty (30) days
following delivery of notice to the Company of such breach or failure to perform
and (iii) has not been waived by Purchaser;

(n) by written notice from Purchaser to the Company, if the Senior Final DIP
Order has not been entered by March 29, 2018; or

(o) by written notice from Purchaser to the Company, if (i) the Senior Final DIP
Order has not become a Final Order within fourteen (14) days after the entry
thereof or (ii) following its entry, the Senior Final DIP Order shall fail to be
in full force and effect or shall have been stayed (and such stay results in the
Closing not being consummated prior to the Outside Date), vacated, reversed,
modified, supplemented or amended in any respect without Purchaser’s prior
written consent.

Each condition set forth in this Section 3.4, pursuant to which this Agreement
may be terminated shall be considered separate and distinct from each other such
condition. If more than one of the termination conditions set forth in this
Section 3.4 is applicable, the applicable Party shall have the right to choose
the termination condition pursuant to which this Agreement is to be terminated.
The Parties acknowledge and agree that no notice of termination or extension of
the Outside Date provided pursuant to this Section 3.4 shall become effective
until two (2) Business Days after the delivery of such notice to the other
Parties, and only if such notice shall not have been withdrawn during such two
(2) Business Day period.

3.5 Procedures Upon Termination. In the event of termination and abandonment by
Purchaser or Sellers, or both such Parties, pursuant to Section 3.4 hereof,
written notice thereof shall forthwith be given to the other Party or Parties,
and this Agreement shall terminate, and the purchase of the Purchased Assets and
the assumption of the Assumed Liabilities hereunder shall be abandoned, without
further action by Purchaser or Sellers. If this Agreement is terminated as
provided herein, each Party shall return

 

14



--------------------------------------------------------------------------------

all documents, work papers and other material of any other Party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same. If (i) this Agreement is
terminated pursuant to Sections 3.4(b), 3.4(c), 3.4(d), 3.4(e), 3.4(f), 3.4(g),
3.4(h), 3.4(i), 3.4(j), 3.4(k), 3.4(m), 3.4(n) or 3.4(o) and (ii) Purchaser has
complied in all material respects with all obligations required under this
Agreement to be performed by it through the date of termination, Sellers shall
pay in cash to Purchaser the Expense Reimbursement. Purchaser’s right to receive
payment of the Expense Reimbursement from Sellers shall be the sole and
exclusive remedy available to Purchaser against Sellers or any of the their
respective former, current officers, directors, Affiliates or agents with
respect to this Agreement and the transactions contemplated hereby. The Parties
expressly agree acknowledge that (i) it would be extremely difficult or
impracticable to ascertain the actual damages that would incurred in the event
of a termination in the circumstances in which the Expense Reimbursement is
payable in accordance with this Agreement and (ii) the Expense Reimbursement is
not a penalty, but rather they constitute liquidated damages in a reasonable
amount that will compensate Purchaser in the circumstances in which such amounts
are payable for the efforts and resources expended and opportunities foregone
while negotiating this Agreement and in reliance upon this Agreement and on the
expectation for the consummation of the transactions contemplated hereby, and
(iii) the agreement contained in this Section 3.5, are an integral part of the
transactions contemplated by this Agreement, and that without these provisions,
the Parties would not enter into this Agreement.

3.6 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 3.4, this Agreement shall forthwith become null and void and
there shall be no liability on the part of any Party or any of its partners,
officers, directors or shareholders; provided, however, that (a) this
Section 3.6, Sellers’ obligation to pay the Expense Reimbursement pursuant to
Sections 3.5 and 7.1, Article XII and the Bidding Procedures Order (if entered)
shall survive any such termination. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by Law. Each Party acknowledges
that the agreements contained in this Section 3.6 and in Section 3.5 are an
integral part of the transactions contemplated by this Agreement, that without
these agreements such Party would not have entered into this Agreement, and that
any amounts payable pursuant to this Section 3.6 and Section 3.5 do not
constitute a penalty.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLERS

Subject to the exceptions noted in the Schedules delivered by Sellers
concurrently herewith, Sellers represent and warrant to Purchaser as follows as
of the Agreement Date and as of the Closing Date:

4.1 Organization and Qualification. Each Seller is a legal entity duly
incorporated or organized, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or formation. Such Seller has all
requisite power and authority to own, lease and operate its properties and to
carry on its business (including the Business) as it is now being conducted,
subject to the provisions of the Bankruptcy Code. Each Seller has previously
delivered to Purchaser true, complete and correct copies of its Organizational
Documents, as amended and in effect on the Agreement Date. Each Seller is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the character of the Business or the nature of its properties
makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed or in good standing as would not, individually or in
the aggregate, have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

4.2 Authorization of Agreement. Subject to the entry of the Bidding Procedures
Order and Sale Order, each Seller has all requisite power and authority to
execute and deliver this Agreement and each of the Ancillary Documents to which
it is a party, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and each of the Ancillary Documents to which it is a
party, the performance by each Seller of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary action on the
part of each Seller. This Agreement has been, and at or prior to the Closing,
each of the Ancillary Documents to which it is a party will be, duly and validly
executed and delivered by each Seller and (assuming the due authorization,
execution and delivery by the other Parties, and the entry of the Bidding
Procedures Order and Sale Order) this Agreement constitutes, and each Ancillary
Document to which it is a party when so executed and delivered (assuming the due
authorization, execution and delivery by the other parties thereto) will
constitute, legal, valid and binding obligations of each Seller, enforceable
against each Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency or other similar Laws
affecting or relating to enforcement of credit rights generally or general
principles of equity. Subject to entry of the Bidding Procedures Order and Sale
Order, except (a) as required to comply with the HSR Act, (b) for notices,
filings and consents required in connection with the Bankruptcy Cases and
(c) for the notices, filings and consents set forth on Schedule 4.2(c), Sellers
are not required to give any notice to, make any registration, declaration or
filing with or obtain any consent, waiver or approval from, any Person
(including any Governmental Body) in connection with the execution and delivery
of this Agreement and each of the Ancillary Documents or the consummation or
performance of any of the transactions contemplated hereby and thereby, other
than such notices, registrations, declarations, filings, consents, waivers, or
approvals, the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.3 Conflicts; Consents; Compliance with Law.

(a) Except as set forth on Schedule 4.3(a), the execution, delivery and
performance by each Seller of this Agreement or any Ancillary Document to which
it is a party, the compliance by Sellers with any of the provisions hereof or
thereof, the consummation of the transactions contemplated hereby or thereby and
the taking by Sellers of any other action contemplated hereby or thereby, do not
and will not (with our without notice or the passage of time) contravene,
violate or conflict with any term or provision of its respective Organizational
Documents.

(b) Except (i) for the entry of the Bidding Procedures Order and Sale Order,
(ii) for compliance as may be required with the HSR Act, and (iii) as set forth
on Schedule 4.3(b), no filing with, notice to or consent from any Person is
required in connection with the execution, delivery and performance by each
Seller Subsidiary of this Agreement or the Ancillary Documents to which it is a
party, the compliance by Seller with any of the provisions hereof or thereof,
the consummation of the transactions contemplated hereby or thereby, or the
taking by any Seller of any other action contemplated hereby or thereby, other
than such filings, notices or consents, the failure of which to make or obtain
would not, individually or in the aggregate, reasonably be expected to be
material to the Purchased Assets, the Assumed Liabilities or the Business except
Rejected Contracts.

(c) Each Seller is in compliance in all material respects with all applicable
Laws. Except as set forth on Schedule 4.3(c)(i), neither Seller nor any
Subsidiary has received any outstanding written notice from any Governmental
Body regarding any actual or possible material violation of, or failure to
comply in any material respect with, any Law. Except as set forth on
Schedule 4.3(c)(ii), no Seller is subject to, or in default of, any order, writ,
injunction, judgment or decree applicable to the Business, the Assumed
Liabilities or the Purchased Assets.

 

16



--------------------------------------------------------------------------------

4.4 Brokers and Finders. Except as set forth on Schedule 4.4, no Person has
acted, directly or indirectly, as a broker, finder or financial advisor for
Sellers in connection with the transactions contemplated by this Agreement and
Purchaser is not or will not become obligated to pay any fee or commission or
like payment to any broker, finder or financial advisor as a result of the
consummation of the transactions contemplated by this Agreement based upon any
arrangement made by or on behalf of Sellers.

4.5 Title to Purchased Assets. Other than the Leased Real Property and the
personal property subject to the Personal Property Leases and except for
Permitted Encumbrances, Sellers have good and valid title to the Purchased
Assets and, at the Closing, Purchaser, pursuant to the Sale Order, shall acquire
good and marketable title in, and under all of such Purchased Assets, in each
case, free and clear of all Encumbrances to the fullest extent permitted under
Section 363(f) of the Bankruptcy Code. The Purchased Assets include all of the
properties and assets required to operate, in all material respects, the
Business in the Ordinary Course of Business. For the sake of clarity, the right
to use any assets included in the Purchased Assets in which Sellers have
leasehold or non-ownership rights to use shall be assigned to Purchaser only
through the assumption and assignment of the Assigned Contracts in accordance
with and subject to this Agreement.

4.6 Real Property.

(a) Schedule 4.6(a) contains a list and brief description of all Leased Real
Property held or used for, or necessary to the operation of the Business.
Sellers have made available true and complete copies of all leases with respect
to such Leased Real Property (individually, a “Lease” and collectively, the
“Leases”) to Purchaser. Other than as set forth on Schedule 4.6(a), Sellers are
not in breach of any material term or in “default” under any Lease and, to
Sellers’ Knowledge, no party to any Lease has given Sellers written notice of or
made a claim with respect to any breach or default thereunder. To Sellers’
Knowledge, there are no conditions that currently exist or with the passage of
time will (i) result in a default or breach of any material term by any party to
a Lease or (ii) give rise to the right of the lessor to accelerate the
obligations thereunder or modify the terms thereof. To Sellers’ Knowledge, other
than as noted on Schedule 4.6(a), none of the Leased Real Property is subject to
any sublease or grant to any Person of any right to the use, occupancy or
enjoyment of the Leased Real Property or any portion thereof that would
materially impair the use of the Leased Real Property in the operation of the
Business. To Sellers’ Knowledge, the Leased Real Property is not subject to any
Encumbrances (other than Permitted Encumbrances) that were placed on the Leased
Real Property through the action or inaction of Sellers and materially impact
the Business use of the Leased Real Property. To Sellers’ Knowledge, the Leased
Real Property is not subject to any use restrictions, exceptions, reservations
or limitations which in any material respect interfere with or impair the
present and continued use thereof in the Ordinary Course of Business. To
Sellers’ Knowledge, there are no pending or threatened condemnation proceedings
or other Actions relating to any of the Leased Real Property. To Sellers’
Knowledge, the Leases with respect to the Assumed Leased Real Property will
continue to be legal, valid, binding, enforceable and in full force and effect
on the same material terms immediately following the consummation of the
transactions contemplated hereby.

(b) Schedule 4.6(b) sets forth a true, correct and complete list of all Owned
Real Property, specifying the street address, the current owner and the current
use of each parcel of Owned Real Property in which any Seller has any title
interest and which is related to, used, useful or held for use in the conduct of
the Business (the “Owned Real Property”). Except for Permitted Encumbrances,
Sellers have good and marketable title in the Owned Real Property set forth on
Schedule 4.6(b). To Sellers’ Knowledge, other than as noted on Schedule 4.6(b),
none of the Owned Real Property is subject to any lease or grant to any Person
of any right to the use, purchase, occupancy or enjoyment of such Owned Real
Property or any portion thereof required to conduct the Business. Except for
Permitted

 

17



--------------------------------------------------------------------------------

Encumbrances, the Owned Real Property is not subject to any Encumbrances or to
any use restrictions, exceptions, reservations or limitations, which in any
material respect interfere with or impair the present and continued use thereof
in the Ordinary Course of Business and in the same manner after the Closing as
conducted by Sellers prior to Closing. There are no pending or, to Sellers’
Knowledge, threatened condemnation proceedings or other Actions relating to any
of the Owned Real Property. Except for Permitted Encumbrances, the Owned
Buildings are not subject to any Encumbrances or to any use restrictions,
exceptions, reservations or limitations, which in any material respect interfere
with or impair the present and continued use thereof in the Ordinary Course of
Business and in the same manner after the Closing as conducted by Sellers prior
to Closing.

4.7 Tangible Personal Property. Schedule 4.7 sets forth all leases of personal
property (“Personal Property Leases”) relating to personal property used by
Sellers or to which any Seller is a party or by which the properties or assets
of any Seller are bound, in each case, relating to the Business. Each Seller has
a good and valid title to, or a valid and enforceable leasehold interest in
(under each such Personal Property Lease under which it is a lessee), all
personal property used by such Seller relating to the Business, in each case,
free and clear of all Encumbrances other than Permitted Encumbrances.

4.8 Intellectual Property. Schedule 4.8(a) sets forth an accurate and complete
list of all registered Intellectual Property owned by Sellers and used or held
for use in the Business (the “Purchased Intellectual Property”). Except as set
forth on Schedule 4.8(b), Sellers own all right, title and interest to, or are
valid licensees with respect to, the Purchased Intellectual Property, and, at
Closing, will convey the Purchased Intellectual Property to Purchaser free and
clear of Encumbrances pursuant to the Sale Order. To the Knowledge of Sellers,
(i) no Person is engaging in any activity that infringes, dilutes,
misappropriates or violates any Purchased Intellectual Property and (ii) no
claim has been asserted to any Seller that the use of any Purchased Intellectual
Property or the operation of the Business infringes, dilutes, misappropriates or
violates the Intellectual Property of any third party. The Purchased
Intellectual Property and the rights under the Assigned Contracts include the
rights to use all Intellectual Property required to operate the Business as
currently conducted.

4.9 Litigation. Except as set forth on Schedule 4.9 and other than in connection
with the Bankruptcy Cases, there is no Action, including appeals and
applications for review, in progress, pending or, to Sellers’ Knowledge,
threatened against or relating to any Seller, the Purchased Assets, the Assumed
Liabilities or the Business or judgment, decree, injunction, deficiency, rule or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator which, in any case, might adversely affect the ability of any
Seller to enter into this Agreement or to consummate the transactions
contemplated hereby or otherwise would, individually or in the aggregate,
reasonably be expected to be material to the Purchased Assets, the Assumed
Liabilities or the Business, and, to Sellers’ Knowledge, there is no existing
ground on which any such Action may be commenced with any reasonable likelihood
of success.

4.10 Permits. Except as set forth on Schedule 4.10, Sellers are in compliance in
all material respects with the terms of, and, to the extent applicable, have
filed timely applications to renew, all material Permits used by Sellers in the
Business, all of which are set forth on Schedule 1.1(o), and all such Permits
are valid and in full force and effect, and no Action is pending or, to the
Knowledge of Sellers, threatened, which seeks to revoke, limit or otherwise
affect any such Permit.

4.11 Inventory.

(a) Except as set forth on Schedule 4.11(a), to Sellers’ Knowledge, no Inventory
is materially damaged in any significant way, including damage caused by water,
except for any such damage which would not, individually or in the aggregate,
reasonably be expected to be material to the Purchased Assets, the Assumed
Liabilities or the Business.

 

18



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.11(b), to Sellers’ Knowledge, the
Inventory is not part of a current or past recall.

(c) Except as set forth on Schedule 4.11(c), to Sellers’ Knowledge, the
Inventory is in working condition in all material respects, except for those
items the value of which has been reduced or written off on the books and
records of the Business in the Ordinary Course of Business.

(d) Except as set forth on Schedule 4.11(d), Sellers do not hold any Inventory
on consignment.

(e) The consolidated inventory of Sellers set forth in the Financial Statements
was stated therein in accordance with GAAP applied on a consistent basis
throughout the periods indicated therein (except as may be indicated in the
notes thereto) and presents fairly, in all material respects, the consolidated
inventory as of the respective dates thereof.

4.12 Contracts.

(a) Schedule 4.12(a) sets forth a true, correct and complete list of all of the
following Contracts (each, a “Material Contract” and, collectively, the
“Material Contracts”) to which any Seller is party or is otherwise bound
relating to the Business:

(i) Contracts (or series of related Contracts) that Sellers reasonably
anticipate will involve payment or expenditure of more than $250,000 in any one
(1) year period from or including the Closing Date;

(ii) Contracts relating to Indebtedness or to the mortgaging or pledging of, or
otherwise placing an Encumbrance on, any of the assets or properties related to
the Business (other than Permitted Encumbrances);

(iii) Contracts relating to any interest rate, currency or commodity derivatives
or hedging transaction;

(iv) Contract under which it is lessee of or uses, holds or operates any
property, real or personal, owned by any other party (including the Leases and
the Personal Property Leases), or under which it is lessor or licensor of or
permits any third-party to use, hold or operate any property, real or personal,
owned or controlled by it in which the amount of payments which the Business is
required to make, or is entitled to receive, on an annual basis exceeds
$250,000;

(v) Contracts (or series of related Contracts) entered into during the last five
(5) years (or under which there are continuing material obligations) relating to
the direct or indirect acquisition or disposition of any Person, business or
material assets (other than sale of inventory or obsolete or worn-out assets
replaced in the Ordinary Course of Business) (whether by merger, stock sale,
asset sale or otherwise);

(vi) Contracts that (A) contain covenants that limit the freedom of any Seller
or the Business to compete in any line of business with any Person or in any
geographic area or (B) contain exclusivity obligations or restrictions binding
on any Seller or the Business; and

 

19



--------------------------------------------------------------------------------

(vii) Contracts (A) that require payments upon a “change of control” of any
Seller or the Business, (B) appointing any agent to act on behalf of the
Business or granting any power of attorney by any Seller, (C) with any
Governmental Body, (D) that are partnership, joint venture or other similar
Contracts involving a share of profits, losses, costs, or liabilities with any
other Person, (E) that contain any exclusivity, right refusal or right of first
offer obligations or restrictions, or any most favored nations provision,
(F) under which the Company has advanced or loaned any other Person (together
with any Affiliate thereof) any amounts or (G) that is a Collective Bargaining
Agreement or other Contract with any labor union.

(b) The Assigned Contracts include all of the Contracts material to the
ownership and/or operation of the Business, except for any Rejected Contracts.

(c) Except as set forth on Schedule 4.12(c)(i), each Material Contract is a
valid and binding obligation of each Seller party thereto and, to Sellers’
Knowledge, the other parties thereto, enforceable against each of them in
accordance with its terms, except, in each case, as such enforceability may be
limited by applicable bankruptcy, insolvency or other similar Laws affecting or
relating to enforcement of credit rights generally or general principles of
equity. Except as set forth on Schedule 4.12(c)(ii), Sellers have not, and, to
Sellers’ Knowledge, no other party to any Material Contract has, commenced any
action against any of the parties to any Material Contract or given or received
any written notice of any default or violation under any Material Contract that
has not been withdrawn or dismissed except to the extent any such default or
violation will be cured or dismissed as a result of the entry of the Sale Order
and the payment of the applicable Cure Costs.

4.13 Tax Returns; Taxes.

(a) All Tax Returns required to have been filed with respect to the Purchased
Assets or the Business have been, or will be, duly and timely filed, such Tax
Returns are true, correct and complete in all material respects, and copies of
such Tax Returns have been delivered to Purchaser (or its representatives) prior
to the Agreement Date. Except as set forth on Schedule 4.13(a), no Seller is
currently the beneficiary of any extension of time within which to file any Tax
Return required to be filed by Sellers with respect to the Purchased Assets or
the Business.

(b) All Taxes due and owing by Sellers with respect to the Purchased Assets or
the Business (whether or not shown on any Tax Return) have been, or will be,
timely paid in full.

(c) No written notice from any Governmental Body of proposed adjustment,
deficiency or underpayment of Taxes with respect to Sellers, the Purchased
Assets or the Business has been received by any Seller that has not since been
satisfied by payment or been withdrawn, and no written notification has been
provided by any Governmental Body of an intent to raise such issues. No Seller
has waived any statute of limitations or agreed to any extension of time during
which a Tax assessment or deficiency assessment may be made with respect to the
Purchased Assets or the Business.

(d) Except as set forth on Schedule 4.13(d), no Tax Proceeding has been or is
being asserted in writing against any Seller with respect to the Purchased
Assets or the Business, nor has any Seller received written notice that a Tax
Proceeding or other claim with respect to Taxes relating to Sellers, the
Purchased Assets or the Business been threatened or asserted or is otherwise
pending. All deficiencies for Taxes asserted or assessed against any Seller in
writing with respect to Sellers, the Purchased Assets or the Business have been
fully and timely paid or settled.

 

20



--------------------------------------------------------------------------------

(e) There are no Encumbrances for Taxes on the Purchased Assets or the Business,
other than Permitted Encumbrances. There are no material unpaid Taxes due and
owing by Sellers, any Subsidiary of Sellers or by any other Person (including,
without limitation, any corporation with which Sellers file or have filed a
consolidated combined, or unitary return) that are or could reasonably be
expected to become an Encumbrance on the Purchased Assets or otherwise adversely
affect the operation of the Business.

(f) Sellers have collected or withheld all amounts required to be collected or
withheld by Sellers for all material Taxes or assessments, and all such amounts
have been paid to the appropriate Governmental Body or set aside in appropriate
accounts for future payment when due.

(g) No Governmental Body has in the last five (5) years made a claim that
Sellers, the Purchased Assets, or the Business are or may be subject to taxation
by a jurisdiction in which Tax Returns are not filed by, or with respect to,
Sellers, the Purchased Assets or the Business, as applicable.

(h) No Seller is a “foreign person” as that term is used in Treasury Regulations
Section 1.445-2.

(i) No Seller is, or has been, a party to a “reportable transaction” within the
meaning of Section 6707A(c)(1) of the code and Treasury Regulations
Section 1.6011-4(b).

4.14 Employees; Seller Benefit Plans.

(a) Sellers have provided Purchaser with a true, complete and correct list of
the Employees, specifying their position, annual salary, date of hire, target
incentive payment opportunity under the QIP (if applicable) and target payment
under the Key Employee Retention Plan (if applicable). Sellers are in compliance
in all material respects with all Laws relating to the employment of,
classification of, and termination of employment of the Employees.

(b) Except as set forth on Schedule 4.14(b), there are no material Actions
pending or, to Sellers’ Knowledge, threatened, against any Seller by any
Employee, former employee or current or former service provider of any Seller.

(c) Set forth on Schedule 4.14(c) is a true, correct and complete list of each
Benefit Plan. As applicable with respect to each Benefit Plan (including each
non-U.S. Benefit Plan), Sellers have delivered to Purchaser true and complete
copies of (i) each plan document, including all amendments thereto, and in the
case of an unwritten plan, a written description thereof, (ii) all current trust
documents, investment management contracts, custodial agreements and insurance
contracts relating thereto, (iii) the current summary plan description and each
summary of material modifications thereto, (iv) the most recently filed annual
report (Form 5500 and all schedules thereto), (v) the most recent Internal
Revenue Service (“IRS”) determination or opinion letter (vi) the most recent
summary annual report, actuarial report, financial statement and trustee report
and (vii) any material correspondence with a Governmental Body.

(d) Except as set forth on Schedule 4.14(d), each Benefit Plan has been
maintained, operated and administered in compliance in all material respects
with its terms and any related documents or agreements and the applicable
provisions of ERISA, the Code and all other Laws.

(e) The Benefit Plans which are “employee pension benefit plans” within the
meaning of Section 3(2) of ERISA (each, a “Pension Plan”) and which are intended
to meet the qualification requirements of Section 401(a) of the Code have
received determination letters from the IRS to the effect that such plans are
qualified and exempt from federal income taxes under Sections 401(a) and 501(a)
of the Code, respectively, and nothing has occurred that would reasonably be
expected to adversely affect the qualification of such Benefit Plan.

 

21



--------------------------------------------------------------------------------

(f) Except as set forth on Schedule 4.14(f), no Seller nor any ERISA Affiliate
has adopted, maintains, sponsors, contributes to, is required to contribute to,
or has any Liability with respect to any (i) “multiemployer plan” (within the
meaning of Section 3(37) of ERISA); (ii) plan or arrangement subject to Title IV
or Section 302 of ERISA, or (iii) plan that has two or more contributing
sponsors, at least two of whom are not under common control, within the meaning
of Section 4063 of ERISA.

(g) There are no pending audits or investigations by any Governmental Body
involving any Benefit Plan, and no pending or, to the Knowledge of Sellers,
threatened claims (except for individual claims for benefits payable in the
normal operation of the Benefit Plans (including any non-U.S. Benefit Plans)),
Actions involving any Benefit Plan, any fiduciary thereof or service provider
thereto, nor to the Knowledge of Sellers is there any reasonable basis for any
such Action.

(h) Except as set forth on Schedule 4.14(h), no Benefit Plan provides benefits,
including, without limitation, death or medical benefits, beyond termination of
service or retirement other than (A) coverage mandated by law or (B) death or
retirement benefits under a Benefit Plan.

(i) Sellers’ execution of, and performance of the transactions contemplated by
this Agreement will not either alone or in connection with any other event(s)
(I) result in any payment or benefit, result in the funding of any payment or
benefit, or increase in payments or benefits or acceleration in the timing of
payments or benefits becoming due to any current or former employee, director,
officer, or independent contractor of any Seller, (II) limit the right to merge,
amend or terminate any Benefit Plan (including any non-U.S. Benefit Plan) or
(III) result in the payment or provision of an “excess parachute payment” under
Section 280G of the Code, whether under a Benefit Plan or otherwise.

(j) Each Benefit Plan that constitutes a “non-qualified deferred compensation
plan” within the meaning of Section 409A of the Code, complies in both form and
operation with the requirements of Section 409A of the Code so that no amounts
paid pursuant to any such Benefit Plan is subject to Tax under Section 409A of
the Code.

(k) The employment of each Employee of Sellers is at-will except as set forth on
Schedule 4.14(k). Schedule 4.14(k) sets forth a true, complete and correct list
of all written (and includes a summary of all legally binding oral) employment
and consulting agreements to which any Seller is a party or by which it is
bound. True, complete and correct copies of the agreements or arrangements
listed and summarized on Schedule 4.14(k) have been provided or made available
to Purchaser, together with all amendments thereto.

4.15 Labor Matters.

(a) Other than as set forth on Schedule 4.15(a), (i) no Seller is a party to any
labor or Collective Bargaining Agreement with respect to its Employees, (ii) no
Employee of any Seller is represented by any labor organization, (iii) no labor
organization or group of Employees of any Seller has made a demand for
recognition or request for certification that is pending as of the Agreement
Date, nor have there been any such demands or requests in the last three
(3) years, and (iv) there are no representation or certification proceedings or
petitions seeking a representation election presently pending or, to the
Knowledge of Sellers, threatened, to be brought or filed with the National Labor
Relations Board or other labor relations tribunal involving any Seller, nor have
there been any such proceedings in the last three (3) years.

 

22



--------------------------------------------------------------------------------

(b) There are no strikes, lockouts, work stoppages or slowdowns pending or, to
the Knowledge of Sellers, threatened against or involving any Seller.

(c) Except as set forth on Schedule 4.15(c), there are no charges, arbitrations,
grievances, complaints, proceedings or other Actions pending or, to the
Knowledge of Sellers, threatened against any Seller relating to the employment
or termination of employment of any individual or group of individuals by any
Seller except those which, individually or in the aggregate, would not,
individually or in the aggregate, reasonably be expected to be material to the
Purchased Assets, the Assumed Liabilities or the Business.

(d) There are no complaints, charges, administrative proceedings, claims or
other Actions against any Seller pending or, to the Knowledge of Sellers,
threatened to be brought or filed with any Governmental Body based on or arising
out of the employment by any Seller of any Employee, former employee, or current
or former service provider, or group thereof, or the termination thereof except
those which, individually or in the aggregate would not reasonably be expected
to would not, individually or in the aggregate, reasonably be expected to be
material to the Purchased Assets, the Assumed Liabilities or the Business.

(e) Sellers have not incurred any liability under the WARN Act or similar Laws
of any jurisdiction, which remains unpaid or unsatisfied, nor have Sellers
terminated the employment of any employees, separately or as a group, that
triggered any obligations under such Laws without giving the notices required
thereunder

4.16 Bank Accounts. Schedule 4.16 sets forth a complete list of all bank
accounts (including any deposit accounts, securities accounts and any
sub-accounts) of Sellers.

4.17 Financial Statements. Sellers have delivered to Purchaser true, correct and
complete copies of: (i) the audited consolidated balance sheet of the Company
and the Company Subsidiaries as of, and consolidated statements of comprehensive
income (loss), cash flows, redeemable common stock, accumulated deficit and
accumulated other comprehensive income for the fiscal year ended December 31,
2016; and (ii) the unaudited consolidated balance sheet of the Company and the
Company Subsidiaries as of, and consolidated statements of comprehensive income
(loss), cash flows, redeemable common stock, accumulated deficit and accumulated
other comprehensive income for, the six (6) month periods ended on July 2, 2017,
December 31, 2016 and December 31, 2015 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance GAAP
consistently applied in accordance with the Company’s past practice throughout
the periods indicated and present fairly, in all material respects, the
consolidated financial position of Sellers as of the respective dates thereof
and for the periods indicated therein (subject to normal and recurring year-end
adjustments and the absence of footnotes).

4.18 WARN Act. Except as set forth on Schedule 4.18, no Seller has, within the
ninety (90) days immediately prior to the Closing Date, in whole or in part
taken any action or actions which would, independently of the transaction
contemplated hereby, result in a plant closing or mass layoff, temporary or
otherwise, within the meaning of the WARN Act, or any similar Law.

4.19 Environmental Matters. Except as set forth on Schedule 4.19, (a) with
respect to the Business and the Purchased Assets, there is no pending or, to
Sellers’ Knowledge, threatened suit, verbal or written notice, investigation,
claim, litigation, proceeding or other Action by any Governmental Body or any
other Person that could reasonably be expected to result in any material
Environmental Liabilities and Obligations, and no Seller is subject to, or in
default of, any Order applicable to the Business or the Purchased Assets and
issued under or pursuant to any Environmental Law, (b) there has been no Release

 

23



--------------------------------------------------------------------------------

of Hazardous Materials in connection with the Business, or at, from, on or under
the Acquired Owned Real Property, the Assumed Leased Real Property, or the
Acquired Buildings that could reasonably be expected to result in any material
Environmental Liabilities and Obligations, or require any material Remedial
Action pursuant to any Environmental Law, (c) Sellers have obtained and are in
compliance with and, to the extent applicable, have filed timely applications to
renew, all material Permits that are required pursuant to any Environmental Law
for the operation of the Purchased Assets and all such Permits are valid and in
full force and effect, and no Action is pending or, to the Knowledge of Sellers,
threatened, which seeks to revoke, limit or otherwise affect any such Permit;
(d) none of the Sellers has any material financial assurance, escrow, bonding or
similar obligation under or pursuant to any Environmental Law, and (e) Sellers
have delivered or made available to Purchaser copies of the following
non-privileged records in Sellers’ or its representatives’ possession, custody
or control: (i) all material Permits issued pursuant to any Environmental Law
for the Business or the operation of the Purchased Assets; (ii) all material
documents with respect to any pending or threatened material claim, litigation,
proceeding or other Action relating to or bearing on the Business or the
Purchased Assets and arising under or relating to any Environmental Law, or with
respect to any Environmental Liabilities and Obligations; and (iii) all material
written environmental reports, audits and assessments (including Phase I
environmental site assessment reports) for the Business, the Purchased Assets,
Acquired Owned Real Property, the Acquired Buildings, and Assumed Leased Real
Property.

4.20 Absence of Changes. Except as set forth on Schedule 4.20 or as reasonably
necessary as a result of or in connection with the Bankruptcy Cases, since
October 1, 2017, (a) there has not been or occurred any Material Adverse Effect
and (b) no Seller is taken any action that, if taken following the Agreement
Date, would have violated Section 8.1.

4.21 No Other Representations or Warranties. Except for the representations,
warranties and covenants of Sellers expressly contained herein or any
certificate delivered hereunder, neither Sellers nor their representatives, nor
any other Person, makes any other express or implied warranty (including,
without limitation, any implied warranty of merchantability or fitness for a
particular purpose) on behalf of Sellers, including, without limitation, (a) the
probable success or profitability of ownership, use or operation of the
Purchased Assets by Purchaser after the Closing, (b) the probable success or
results in connection with the Bankruptcy Court and the Sale Order, (c) the
value, use or condition of the Purchased Assets, which are being conveyed hereby
on an “As Is”, “Where Is” condition at the Closing Date, without any warranty
whatsoever (including, without limitation, any implied warranty of
merchantability or fitness for a particular purpose).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Subject to the exceptions noted in the Schedules delivered by Purchaser
concurrently herewith, Purchaser represents and warrants to Sellers as follows
as of the Agreement Date and as of the Closing Date:

5.1 Organization and Qualification. Purchaser is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization. Purchaser has all requisite power and authority to own, lease and
operate its properties and to carry on its business (including the Business) as
it is now being conducted, except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Purchaser’s
ability to consummate the transactions contemplated hereby.

 

24



--------------------------------------------------------------------------------

5.2 Authority. Purchaser has the requisite power and authority to execute and
deliver this Agreement and each of the Ancillary Documents to which it is a
party, to perform its obligations hereunder and thereunder, to consummate the
transactions contemplated hereby and thereby and to assume and perform the
Assumed Liabilities. The execution and delivery of this Agreement by Purchaser
and each of the Ancillary Documents to which it is a party, the performance by
Purchaser of its obligations hereunder and thereunder, the consummation of the
transactions contemplated hereby and thereby, including the assumption and
performance of the Assumed Liabilities, have been duly and validly authorized by
all necessary actions on the part of Purchaser. This Agreement has been, and at
or prior to the Closing, each of the Ancillary Documents to which it is a party
will be, duly and validly executed and delivered by Purchaser. Assuming the due
authorization, execution and delivery of this Agreement and the Ancillary
Documents by Sellers and subject to the effectiveness of the Sale Order, this
Agreement constitutes, and each Ancillary Document to which Purchaser is a party
when so executed and delivered will constitute, legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency or other similar Laws affecting or relating to enforcement of credit
rights generally or general principles of equity.

5.3 Conflicts. Neither the execution and delivery of this Agreement or any other
documents contemplated hereby, nor the consummation of the transactions
contemplated herein or therein in accordance with the Sale Order, will, to
Purchaser’s knowledge, result in a violation or breach of, or constitute a
default under, (a) the certificate of incorporation, the bylaws, or other
organizational instruments of Purchaser, (b) any term or provision of any
material contract or agreement to which Purchaser is party or is otherwise bound
or (c) any writ, order, judgment, decree, law, rule, regulation or ordinance
applicable to Purchaser.

5.4 Consents. Except (i) as set forth on Schedule 5.4 and (ii) for compliance as
may be required with the HSR Act, no consent, waiver, approval, order or
authorization of, or registration, qualification, designation or filing with any
Person or Governmental Body is required in connection with the execution,
delivery and performance by Purchaser of this Agreement or the Ancillary
Documents to which it is a party, the compliance by Purchaser with any of the
provisions hereof or thereof, the consummation of the transactions contemplated
hereby or thereby, the assumption and performance of the Assumed Liabilities or
the taking by Purchaser of any other action contemplated hereby or thereby,
other than such filings, notices or consents, the failure of which to make or
obtain would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Purchaser’s ability to perform its
obligations under this Agreement and the Ancillary Documents to which it is a
party, or to consummate the transactions contemplated hereby or thereby,
including the assumption of the Assumed Liabilities.

5.5 Brokers. Except as set forth on Schedule 5.5, no Person has acted, directly
or indirectly, as a broker, finder or financial advisor for Purchaser in
connection with the transactions contemplated by this Agreement and Sellers are
not and will not become obligated to pay any fee or commission or like payment
to any broker, finder or financial advisor as a result of the consummation of
the transactions contemplated by this Agreement based upon any arrangement made
by or on behalf of Purchaser.

5.6 No Litigation. To Purchaser’s knowledge, there are no material actions,
suits, claims, investigations, hearings, or proceedings of any type pending (or,
to the knowledge of Purchaser, threatened) instituted against Purchaser
challenging the legality of the transactions contemplated in this Agreement
(other than with respect to any objection, adversary proceeding or other
contested matter which may be filed or otherwise arise in connection with the
Bankruptcy Cases).

 

25



--------------------------------------------------------------------------------

5.7 Due Diligence.

(a) AS-IS WHERE-IS SALE; DISCLAIMERS; RELEASE. EXCEPT AS OTHERWISE PROVIDED IN
ARTICLE IV OR THIS ARTICLE V, IT IS UNDERSTOOD AND AGREED THAT, UNLESS EXPRESSLY
STATED HEREIN, SELLERS ARE NOT MAKING AND HAVE NOT AT ANY TIME MADE AND
PURCHASER EXPRESSLY DISCLAIMS ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PURCHASED ASSETS, INCLUDING
BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

(b) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, PURCHASER
ACKNOWLEDGES AND AGREES THAT, UPON THE CLOSING, SELLERS SHALL SELL AND CONVEY TO
PURCHASER, AND PURCHASER SHALL ACCEPT, THE PURCHASED ASSETS “AS IS, WHERE IS,
WITH ALL FAULTS.” PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLERS ARE
NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTEES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PURCHASED ASSETS OR
RELATING THERETO MADE OR FURNISHED BY SELLERS OR THEIR REPRESENTATIVES, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, EXCEPT AS
EXPRESSLY STATED HEREIN. PURCHASER ALSO ACKNOWLEDGES THAT THE TOTAL PURCHASE
PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PURCHASED ASSETS ARE BEING SOLD
“AS IS, WHERE IS, WITH ALL FAULTS.”

(c) PURCHASER ACKNOWLEDGES TO SELLERS THAT PURCHASER HAS HAD THE OPPORTUNITY TO
CONDUCT AND DID CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PURCHASED
ASSETS AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE
PURCHASED ASSETS AND ITS ACQUISITION THEREOF. PURCHASER HEREBY ASSUMES THE RISK
THAT ADVERSE MATTERS INCLUDING, BUT NOT LIMITED TO, LATENT OR PATENT DEFECTS,
ADVERSE PHYSICAL OR OTHER ADVERSE MATTERS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S REVIEW AND INSPECTIONS AND INVESTIGATIONS.

(d) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SUBJECT TO OBTAINING THE
SALE ORDER, PURCHASER WAIVES ANY CLAIM ARISING OUT OF OR IN CONNECTION WITH THE
VALIDITY AND CONDITION OF THE PURCHASED ASSETS AS OF THE CLOSING, EXCEPT AS
EXPRESSLY PROVIDED HEREIN.

ARTICLE VI.

EMPLOYEES

6.1 Employee Matters.

(a) Purchaser shall, or shall cause its designated Affiliate or Affiliates to
extend offers of employment to all of Sellers’ employees related to the
Purchased Assets as of the Agreement Date who have not been terminated or
otherwise left the employ of Sellers prior to the Closing Date. Sellers will
make available to Purchaser a correct and complete list of all their current
employees as of ten (10) days prior to the Closing Date. Consistent with
applicable law, Sellers shall provide Purchaser access to their personnel
records and personnel files, and shall provide such other information regarding
their employees as Purchaser may reasonably request. All such employees who
accept such offers of employment, and commence such employment immediately after
the Closing, with Purchaser or its Affiliates are hereinafter referred to as the
“Transferred Employees”. Effective as of immediately before the Closing, each
Seller shall terminate the employment of its respective employees who have
accepted offers of employment with Purchaser or an Affiliate.

 

26



--------------------------------------------------------------------------------

(b) Subject to Purchaser’s right to terminate any Transferred Employees,
Purchaser shall provide, or shall cause one of its Affiliates to provide, for a
period of one (1) year from and after the Closing Date, each Transferred
Employee with compensation and benefits (excluding, for this purpose,
equity-based compensation, pension, and retiree benefits) that are, in the
aggregate, substantially comparable to those provided to such Transferred
Employees as of the date of this Agreement; provided, however, that in
determining the comparability of compensation and benefits, the ESOP, any
defined benefit pension plan of Sellers, the QIP and the Key Employee Retention
Plan shall be excluded in determining the compensation and benefits provided to
Transferred Employees as of the date of this Agreement. For purposes of
eligibility, vesting, and participation (but not benefit accrual) under any
Purchaser plans and programs providing employee benefits to Transferred
Employees after the Closing Date (the “Post-Closing Plans”), each Transferred
Employee shall be credited with his or her years of service with Sellers before
the Closing Date to the same extent as such Transferred Employee was entitled,
before the Closing Date, to credit for such service under substantially similar
Benefit Plans in which such Transferred Employees participated before the
Closing Date (such Seller plans, the “Seller Benefit Plans”), except to the
extent such credit would result in a duplication of benefits. Notwithstanding
the foregoing, Purchaser, or its applicable Affiliate, may permit or require the
Transferred Employees to continue to participate in the Assumed Plans. To the
extent a Transferred Employee is covered by a Collective Bargaining Agreement
following the Closing Date, Purchaser shall provide the benefits contemplated
under this Section 6.1(b) in accordance with the applicable Collective
Bargaining Agreement.

(c) For purposes of each Post-Closing Plan providing medical, dental, hospital,
pharmaceutical or vision benefits to any Transferred Employee, Purchaser shall
use commercially reasonable efforts to cause to be waived all pre-existing
condition exclusions and actively-at-work requirements of such Post-Closing Plan
for such Transferred Employee and his or her covered dependents (unless such
exclusions or requirements were applicable under Seller Benefit Plans). In
addition, Purchaser shall use reasonable efforts to cause any co-payments,
deductible and other eligible expenses incurred by such Transferred Employee
and/or his or her covered dependents under any Seller Benefit Plan providing,
medical, dental, hospital, pharmaceutical or vision benefits during the plan
year ending on the Closing Date to be credited for purposes of satisfying all
deductible, coinsurance and maximum out-of-pocket requirements applicable to
such Transferred Employee and his or her covered dependents for the applicable
plan year of each comparable Post-Closing Plan in which he or she participates.

(d) Purchaser shall assume and honor all vacation days and other paid-time-off
accrued or earned, but not yet taken, by each Transferred Employee as of the
Closing Date.

(e) Sellers shall be responsible for the payment of any severance payment or
benefits that become due to any current or former employee, officer, director,
member, partner or independent contractor as a result of the termination of such
individual by any Seller or ERISA Affiliate thereof. Sellers shall be
responsible for all legally mandated health care continuation coverage for
their, and their Affiliates’, current and former employees (and their qualified
beneficiaries) who had or have a loss of coverage due to a “qualifying event”
(within the meaning of Section 603 of ERISA) which occurred or occurs on or
prior to the Closing Date including, without limitation, any loss of coverage
that results directly or indirectly from the transactions contemplated by this
Agreement. Purchaser or its Affiliates shall be responsible for any severance
benefits for any Transferred Employee who terminates employment with Purchaser
or such Affiliate after the Closing Date, to the extent such Transferred
Employee is entitled to severance benefits under a Post-Closing Plan or Assigned
Contract.

 

27



--------------------------------------------------------------------------------

(f) Purchaser shall assume the Benefit Plans, as the case may be, identified by
Purchaser and listed on Schedule 6.1(f) (collectively, the “Assumed Plans”).
Purchaser shall deliver Schedule 6.1(f) to Sellers at least two (2) days prior
to the Closing. Purchaser, on the one hand, and Sellers, on the other, shall
take such actions as are necessary and reasonably requested by the other Party
to cause Purchaser to assume sponsorship of the Assumed Plans as of the Closing
and to effect the transfer of all assets and benefit liabilities of the Assumed
Plans together with all related trust, insurance policies and administrative
services agreements, effective as soon as practicable following the Closing.

(g) On or before the Closing Date, Purchaser or one of its Affiliates shall have
entered into an employment agreement with each of the Key Employees
(collectively, the “Employment Contracts”) that shall contain compensation and
benefits (excluding, for this purpose, the Key Employee Retention Plan, the QIP,
equity-based compensation, pension, ESOP and retiree benefits) that are, in the
aggregate, substantially comparable to those provided to such Key Employees as
of the date of this Agreement. For clarity, the QIP and the Key Employee
Retention Plan shall be Assumed Plans, and Purchaser shall observe the terms of
such plans, but Purchaser shall not be obligated to provide similar plans or
provide compensation and benefits comparable to such plans following the
expiration of such plans.

(h) Notwithstanding any provision to the contrary herein, on and following the
Closing Date, Purchaser shall provide an incentive plan and retiree and other
benefits (including the 401(k) Plans) to the Transferred Employees acceptable to
the Purchaser in its sole discretion.

(i) On and following the Agreement Date, Sellers and Purchaser shall reasonably
cooperate in all matters reasonably necessary to effect the transactions
contemplated by this Section 6.1, including exchanging information and data
relating to workers’ compensation, employee benefits and employee benefit plan
coverage, and in obtaining any governmental approvals required hereunder, except
as would result in the violation of any applicable Law, including without
limitation, any Law relating to the safeguarding of data privacy.

(j) The provisions of this Section 6.1 are for the sole benefit of the parties
to this Agreement only and shall not be construed to grant any rights, as a
third party beneficiary or otherwise, to any person who is not a party to this
Agreement, nor shall any provision of this Agreement be deemed to be the
adoption of, or an amendment to, any employee benefit plan, as that term is
defined in Section 3(3) of ERISA, or otherwise to limit the right of Purchaser
or Sellers to amend, modify or terminate any such employee benefit plan. In
addition, nothing contained herein shall be construed to (i) prohibit any
amendments to or termination of any employee benefit plans or (ii) prohibit the
termination or change in terms of employment of any employee (including any
Transferred Employee) as permitted under applicable law. Nothing herein,
expressed or implied, shall confer upon any employee (including any Transferred
Employee) any rights or remedies (including, without limitation, any right to
employment or continued employment for any specified period) of any nature or
kind whatsoever, under or by reason of any provision of this Agreement.

ARTICLE VII.

BANKRUPTCY COURT MATTERS

7.1 Approval of Expense Reimbursement and Overbid Protection. Subject to the
entry of the Bidding Procedures Order, in consideration for Purchaser having
expended considerable time and expense in connection with this Agreement and the
negotiation hereof and the identification and quantification of assets of
Sellers, Sellers shall pay in cash to Purchaser promptly upon the effective date
of termination of this Agreement in accordance with, and only to the extent
provided in, the provisions of

 

28



--------------------------------------------------------------------------------

Section 3.5, the Expense Reimbursement. In addition, the Bidding Procedures
Order shall provide for an initial overbid protection in the amount of Five
Hundred Thousand Dollars ($500,000) over and above the aggregate of the Purchase
Price and the Expense Reimbursement, and minimum bid increments thereafter of
Five Hundred Thousand Dollars ($500,000) (the “Overbid Protection”). The
obligations of Sellers to pay the Expense Reimbursement (i) shall be entitled to
super-priority administrative expense claim status under Sections 503 and 507 of
the Bankruptcy Code, (ii) shall not be subordinate to any other administrative
expense claim against Sellers, and (iii) shall survive the termination of this
Agreement in accordance with Section 3.6. The Bidding Procedures Order shall
approve the Expense Reimbursement as set forth in this Agreement.

7.2 Competing Bid and Other Matters.

(a) Within two (2) Business Days following the Agreement Date, Sellers shall
file with the Bankruptcy Court an application or motion seeking entry of (i) the
Bidding Procedures Order, which shall, among other things, approve the payment
of the Expense Reimbursement on the terms set forth herein and (ii) the Sale
Order (the “Sale and Bidding Procedures Motion”). Such application or motion and
all exhibits thereto shall be in form and substance acceptable to Purchaser, in
its sole discretion.

(b) This Agreement and the transactions contemplated hereby are subject to
Sellers’ right and ability to consider higher or better competing bids with
respect to the Business and a material portion of the Purchased Assets pursuant
to the Bidding Procedures Order (each a “Competing Bid”).

(c) If an Auction is conducted, and Purchaser is not the prevailing party at the
conclusion of such Auction (such prevailing party, the “Prevailing Bidder”),
Purchaser shall, if its bid is determined to be the next highest bid serve as a
back-up bidder (the “Back-up Bidder”) and keep Purchaser’s bid to consummate the
transactions contemplated by this Agreement on the terms and conditions set
forth in this Agreement (as the same may be improved upon in the Auction) open
and irrevocable until the earlier of (i) 5:00 p.m. (prevailing Eastern time) on
May 31, 2018 (the “Outside Back-up Date”) or (ii) the date of closing of an
Alternative Transaction with the Prevailing Bidder.

(d) Sellers shall promptly serve true and correct copies of the Sale and Bidding
Procedures Motion and all related pleadings in accordance with the Bidding
Procedures Order, the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the Local Rules for the United States Bankruptcy Court for the
District of Delaware and any other applicable order of the Bankruptcy Court.

7.3 Sale Order. The Sale Order shall be entered by the Bankruptcy Court. The
Sale Order shall, among other things, (i) approve, pursuant to Sections 105, 363
and 365 of the Bankruptcy Code, (A) the execution, delivery and performance by
Sellers of this Agreement, (B) the sale of the Purchased Assets to Purchaser on
the terms set forth herein and free and clear of all Encumbrances (other than
Encumbrances included in the Assumed Liabilities and Permitted Encumbrances),
and (C) the performance by Sellers of their respective obligations under this
Agreement; (ii) authorize and empower Sellers to assume and assign to Purchaser
the Assigned Contracts; and (iii) find that Purchaser is a “good faith” buyer
within the meaning of Section 363(m) of the Bankruptcy Code, not a successor to
any Sellers and grant Purchaser the protections of Section 363(m) of the
Bankruptcy Code. Purchaser agrees that it will promptly take such actions as are
reasonably requested by Sellers to assist in obtaining Bankruptcy Court approval
of the Sale Order, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for purposes, among others, of
(a) demonstrating that Purchaser is a “good faith” purchaser under
Section 363(m) of the Bankruptcy Code, and (b) establishing adequate assurance
of future performance within the meaning of Section 365 of the Bankruptcy Code.

 

29



--------------------------------------------------------------------------------

7.4 Contracts. Sellers shall serve on all non-Seller counterparties to all of
their Contracts a notice specifically stating that Sellers are or may be seeking
the assumption and assignment of such Contracts and shall notify such non-Seller
counterparties of the deadline for objecting to the Cure Costs or any other
aspect of the proposed assumption and assignment of their Contracts to
Purchaser.

7.5 Bankruptcy Filings. From and after the Agreement Date and until the Closing
Date, Sellers shall deliver to Purchaser drafts of any and all material
pleadings, motions, notices, statements, schedules, applications, reports and
other papers to be filed or submitted in connection with this Agreement for
Purchaser’s prior review and comment at least two (2) business days prior to the
filing or submission thereof (to the extent reasonably practicable, and
otherwise, as far in advance of such filing or submission as reasonably
practicable), and such filings shall be acceptable to Purchaser, in its sole
discretion, to the extent they relate to the Purchased Assets, any Assumed
Liabilities or any of Sellers’ or Purchaser’s obligations hereunder. Sellers
agree to diligently prosecute the entry of the Bidding Procedures Order and the
Sale Order. In the event the entry of the Bidding Procedures Order or the Sale
Order shall be appealed, Sellers shall use their best efforts to defend such
appeal. Sellers shall comply with all notice requirements (i) of the Bankruptcy
Code and the Federal Rules of Bankruptcy Procedure, or (ii) imposed by the Sale
Order, in each case, in connection with any pleading, notice or motion to be
filed in connection herewith.

7.6 Sale Free and Clear. Sellers acknowledge and agree, and the Sale Order shall
provide that, on the Closing Date and concurrently with the Closing, all then
existing or thereafter arising obligations, Liabilities and Encumbrances of,
against or created by Sellers or their bankruptcy estate, to the fullest extent
permitted by Section 363 of the Bankruptcy Code, shall be fully released from
and with respect to the Purchased Assets. On the Closing Date, the Purchased
Assets shall be transferred to Purchaser free and clear of all obligations,
Liabilities and Encumbrances, other than Permitted Encumbrances and the Assumed
Liabilities to the fullest extent permitted by Section 363 of the Bankruptcy
Code.

ARTICLE VIII.

COVENANTS AND AGREEMENTS

8.1 Conduct of Business of Sellers. During the Pre-Closing Period, Sellers shall
use commercially reasonable efforts, except as otherwise required, authorized or
restricted pursuant to the Bankruptcy Code or an Order of the Bankruptcy Court,
(x) to operate the Business in the Ordinary Course of Business and (y) to
(A) preserve intact their respective business organizations, (B) maintain the
Business and the Purchased Assets (normal wear and tear excepted), (C) keep
available the services of their respective officers and Employees, (D) maintain
satisfactory relationships with licensors, licensees, suppliers, contractors,
distributors, consultants, customers, vendors and others having business
relationships with Sellers in connection with the operation of the Business
(other than payment of pre-petition claims), (E) pay all of their respective
post-petition obligations in the Ordinary Course of Business and (F) continue to
operate the Business and Purchased Assets in all material respects in compliance
with all Laws applicable to the Business and Sellers. Without limiting the
generality of the foregoing, and except (i) as otherwise expressly provided in
or contemplated by this Agreement or (ii) required, authorized or restricted
pursuant to the Bankruptcy Code or an Order of the Bankruptcy Court, on or prior
to the Closing Date, Sellers may not, without the prior written consent of
Purchaser, take any of the following actions with respect to the Business or the
Purchased Assets:

(a) other than as set forth in Schedule 8.1(a) or as required by law, (i) modify
in any manner the compensation of any of the Employees or officers, or
accelerate the payment of any such compensation (other than such that the
liability associated with such modification is excluded from the Assumed
Liabilities), (ii) grant any (A) bonuses, whether monetary or otherwise,
(B) except in the Ordinary Course of Business and consistent with cost of living
increases, increase wages or salary or (C) increase other compensation or
material benefits, in any case, in respect of any current or former employee,
independent contractor, director or officer of Sellers;

 

30



--------------------------------------------------------------------------------

(b) other than as set forth in Schedule 8.1(b), engage any new Employee other
than in the Ordinary Course of Business; provided, however, that Sellers shall
not engage any new Employee whose aggregate total compensation exceeds $100,000;

(c) except as set forth in Schedule 8.1(c), remove or permit to be removed from
any building, facility, or real property any asset, equipment, machinery or any
Inventory (other than in connection with the sale of Inventory in the Ordinary
Course of Business and the sale of fixtures, equipment and related assets in
connection with the closing of facilities with a value not to exceed $200,000);

(d) except as set forth in Schedule 8.1(d), sell, lease or otherwise dispose of,
mortgage, hypothecate or otherwise encumber any asset (other than sales of
Inventory in the Ordinary Course of Business and other than any liens provided
for in the Original DIP Order or the Senior Final DIP Order);

(e) except as set forth in Schedule 8.1(e), and except in accordance with the
DIP Budget, enter into, amend, terminate or renew any Material Contract or any
other Contract which would result in an obligation of any Seller in excess of
$250,000;

(f) amend or modify the DIP Credit Agreement or the Senior DIP Facility;

(g) make any capital expenditures except in accordance with the DIP Budget;

(h) incur any Indebtedness;

(i) fail to use commercially reasonable efforts to renew and maintain the
validity of Sellers’ rights in, to or under any Intellectual Property;

(j) fail to use commercially reasonable efforts to renew and maintain all
material Permits of Sellers used in the operation of the Business or the
Purchased Assets;

(k) (i) make any unusual or extraordinary efforts to collect any outstanding
Accounts Receivable or intercompany obligation, liability or Indebtedness, give
any discounts or concessions for early payment of such accounts receivable or
intercompany obligation, liability or Indebtedness, other than discounts given
by the Business in the Ordinary Course of Business or (ii) make any sales of,
or, other than liens provided for in the Original DIP Order or the Senior Final
DIP Order, convey any interest in, any accounts receivable or intercompany
obligation, liability or Indebtedness to any third party;

(l) make any change in their method of accounting, except in accordance with
GAAP;

(m) fail to maintain any insurance policy in effect on the Agreement Date or
amend any such policy (other than extensions, replacements or amendments thereof
in the Ordinary Course of Business);

(n) accelerate the payment or funding of any obligation, Liability or
Indebtedness of any Seller;

 

31



--------------------------------------------------------------------------------

(o) file any Tax Return (other than consistent with past practice and applicable
Law) or make, change or rescind any Tax election or file any amended Tax Return
or change its fiscal year or financial or Tax accounting methods, policies or
practices or settle any Tax Liability or enter into any agreement with respect
to Taxes, in each case, to the extent such action could result in any Liability
to, or have any adverse effect on, the Purchased Assets or the Business, or
subject Purchaser or any of its Affiliates to any Tax liability;

(p) except as set forth in Schedule 8.1(p), establish, enter into, terminate,
adopt or amend any Benefit Plan (other than amendments required by Law or to
maintain the tax qualified status of any Benefit Plan under Section 401(a) of
the Code), or any other plan, trust, policy, agreement, program or arrangement
for the benefit of any current or former employees or other service providers,
including but not limited to, any change in control or severance agreement or
Collective Bargaining Agreement;

(q) loan to, or entry into any other transaction with, any employee, officer,
director or independent contractor, or amend the terms of an existing loan or
transaction with any such person;

(r) settle or agree to settle any pending or threatened litigation, except to
the extent that such settlement is either (i) pursuant to an insured claim or
(ii) less than $50,000 in value;

(s) sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien on any Purchased Assets, whether now
existing or hereafter transferred hereunder, or any interest, therein, and
Sellers will not sell, pledge, assign or suffer to exist any lien on its
interest in the Purchased Assets (and Sellers will promptly notify Purchaser of
the existence of any lien on any Purchased Assets and Sellers shall defend the
right, title and interest of Purchaser in, to and under the Purchased Assets
against all claims of third parties);

(t) consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, or sell,
assign or license with or without recourse any Purchased Asset or any interest
therein; or

(u) agree, whether in writing or otherwise, to do any of the foregoing.

8.2 Access to Information. Sellers agree that, during the Pre-Closing Period,
Purchaser shall be entitled, through its officers, employees, legal counsel,
accountants and other authorized representatives, agents and contractors
(“Representatives”), to have such reasonable access to and make such reasonable
investigation and examination of the books and records, properties, businesses,
assets, Employees, accountants, auditors, counsel and operations of Sellers as
Purchaser’s Representatives may reasonably request. Any such investigations and
examinations shall be conducted during regular business hours upon reasonable
advance notice and under reasonable circumstances. Each Seller shall use
commercially reasonable efforts to cause its Representatives to reasonably
cooperate with Purchaser and Purchaser’s Representatives in connection with such
investigations and examinations, and Purchaser shall, and use its commercially
reasonable efforts to cause its Representatives to, reasonably cooperate with
Sellers and their respective Representatives, and shall use its commercially
reasonable efforts to minimize any disruption to the Business.

8.3 Assignability of Certain Contracts. To the extent that the assignment to
Purchaser of any Assigned Contract pursuant to this Agreement is not permitted
without the consent of a third party and such restriction cannot be effectively
overridden or canceled by the Sale Order or other related order of the
Bankruptcy Court, then this Agreement will not be deemed to constitute an
assignment of or an undertaking or attempt to assign such Contract or any right
or interest therein unless and until such

 

32



--------------------------------------------------------------------------------

consent is obtained; provided, however, that the Parties will use their
commercially reasonable efforts, before the Closing, to obtain all such
consents; provided, further, that if any such consents are not obtained prior to
the Closing Date, Sellers and Purchaser will reasonably cooperate with each
other in any lawful and feasible arrangement designed to provide Purchaser with
the benefits and obligations of any such Contract and Purchaser shall be
responsible for performing all obligations under such Contract required to be
performed by Sellers on or after the Closing Date to the extent set forth in
this Agreement.

8.4 Rejected Contracts. Sellers shall not reject or seek to reject any Assigned
Contract in any bankruptcy proceeding following the Agreement Date without the
prior written consent of Purchaser, which Purchaser may withhold, condition or
delay, in its sole discretion.

8.5 Reasonable Efforts; Cooperation.

(a) Subject to the other provisions hereof, each Party shall use its
commercially reasonable efforts to perform its obligations hereunder and to
take, or cause to be taken, and do, or cause to be done, all things necessary,
proper or advisable under applicable Law to cause the transactions contemplated
herein to be effected as soon as practicable, but in any event on or prior to
the Outside Date, in accordance with the terms hereof and shall cooperate in a
commercially reasonable manner with each other Party and its Representatives in
connection with any step required to be taken as a part of its obligations
hereunder.

(b) In the event that any of the Parties to this Agreement discovers a Contract
related to the Business, the Purchased Assets or the Assumed Liabilities during
the period from and after the Agreement Date, and such Contract (i) was unknown
as of the Agreement Date, (ii) is a Contract that Purchaser wishes to assume the
rights and obligations of and (iii) such Contract would not be deemed a Rejected
Contract by Sellers, Purchaser and Sellers shall execute, acknowledge and
deliver such other instruments and take such further actions as are reasonably
practicable for Purchaser to assume the rights and obligations under such
Contract.

(c) The obligations of Sellers pursuant to this Section 8.5 shall be subject to
any orders entered, or approvals or authorizations granted or required, by or
under the Bankruptcy Court or the Bankruptcy Code (including in connection with
the Bankruptcy Cases), and each of Seller’ obligations as a debtor-in-possession
to comply with any order of the Bankruptcy Court (including the Bidding
Procedures Order and the Sale Order) and Sellers’ duty to seek and obtain the
highest or otherwise best price for the Business as required by the Bankruptcy
Code.

(d) Subject to Section 8.5(e), as soon as reasonably practicable (and, in any
event, within five (5) Business Days) following entry of the Bidding Procedures
Order, Sellers, on the one hand, and Purchaser, on the other hand, shall each
prepare and file, or cause to be prepared and filed, any notifications required
to be filed under the HSR Act with the United States Federal Trade Commission
and the Antitrust Division of the United States Department of Justice, and
request early termination of the waiting period under the HSR Act. Purchaser, on
the one hand, and Sellers, on the other hand, shall promptly respond to any
requests for additional information or documentary materials in connection with
such filings and shall take all other actions necessary to cause the waiting
periods under the HSR Act to terminate or expire at the earliest practicable
date after the date of filing. Purchaser shall be responsible for payment of the
applicable filing fee under the HSR Act, and each Party shall be responsible for
payment of its own respective costs and expenses (including attorneys’ fees and
other legal fees and expenses) associated with the preparation of its portion of
any antitrust filings.

 

33



--------------------------------------------------------------------------------

(e) Sellers, on the one hand, and Purchaser, on the other hand, (i) shall
promptly inform each other of any communication from any Governmental Body
concerning this Agreement, the transactions contemplated hereby, and any filing,
notification or request for approval and (ii) shall permit the other to review
in advance, with a reasonable opportunity for comment thereon, any proposed
written or material oral communication or information submitted to any such
Governmental Body in response thereto. In addition, none of the Parties shall
agree to participate in any meeting with any Governmental Body in respect of any
filings, investigation or other inquiry with respect to this Agreement or the
transactions contemplated hereby, unless such Party consults with the other
Parties in advance and, unless prohibited by any such Governmental Body, gives
the other Parties the opportunity to attend and participate thereat, in each
case, to the maximum extent practicable. Subject to restrictions under any Law,
each of Purchaser, on the one hand, and Sellers, on the other hand, shall
furnish the other with copies of all correspondence, filings and communications
(and memoranda setting forth the substance thereof) between it and its
Affiliates and their respective Representatives on the one hand, and the
Governmental Body or members of its staff on the other hand, with respect to
this Agreement, the transactions contemplated hereby (excluding documents and
communications which are subject to preexisting confidentiality agreements or to
the attorney-client privilege or work product doctrine or which refer to
valuation of the Business) or any such filing, notification or request for
approval. Each Party shall also furnish the other Party with such necessary
information and assistance as such other Party and its Affiliates may reasonably
request in connection with their preparation of necessary filings, registration
or submissions of information to the Governmental Body in connection with this
Agreement, the transactions contemplated hereby and any such filing,
notification or request for approval.

8.6 Further Assurances. Each Party shall execute and cause to be delivered to
each other Party such instruments and other documents, and shall take such other
actions, as such other Party may reasonably request (prior to, at or after the
Closing) for the purpose of carrying out or evidencing any of the transactions
contemplated by this Agreement. After the Closing, each Seller shall promptly
transfer or deliver to Purchaser cash, checks (which shall be properly endorsed)
or other property that such Seller may receive in respect of any deposit,
prepaid expense, receivable or other item that constitutes part of the Purchased
Assets or relates to the Assumed Liabilities.

8.7 Notification of Certain Matters. Sellers shall give prompt notice to
Purchaser, and Purchaser shall give prompt notice to Sellers, of (a) any notice
or other communication from any Person alleging that the consent of such Person,
which is or may be required in connection with the transactions contemplated by
this Agreement or the Ancillary Documents, is not likely to be obtained prior to
Closing, (b) any written objection or proceeding that challenges the
transactions contemplated hereby or the entry of the approval of the Bankruptcy
Court and (c) the status of matters relating to the completion of the
transactions contemplated hereby, including promptly furnishing the other with
copies of notices or other communications received by Sellers or Purchaser or by
any of their respective Affiliates (as the case may be), from any third party
and/or any Governmental Body with respect to the transactions contemplated by
this Agreement.

8.8 Confidentiality.

(a) Purchaser acknowledges that the confidential information provided to them in
connection with this Agreement, including under Section 8.2, and the
consummation of the transactions contemplated hereby, is subject to Section 9.17
“Confidentiality” of the Credit Agreement.

(b) Following the completion of the Auction, Sellers agree to maintain, unless
disclosure is required by applicable Law, the confidentiality of any
confidential information regarding the Business which is in Sellers’ possession
or of which Sellers are aware. Sellers hereby further agree, unless disclosure
is required by applicable Law, to take all commercially reasonable steps to
safeguard such confidential information and to protect it against disclosure,
misuse, loss and theft. In furtherance and not in limitation of the foregoing,
Sellers shall not, unless required by applicable Law, disclose to any

 

34



--------------------------------------------------------------------------------

Person (a) any confidential information regarding the Business, provided that
confidential information shall not include information that becomes generally
available to the public other than as a result of the breach of this
Section 8.8(b) or information not otherwise known by Sellers that becomes
available to any Seller from a Person other than Purchaser not subject to an
obligation of confidentiality to Purchaser or the Business, or (b) any of the
discussions or negotiations conducted with Purchaser in connection with this
Agreement, provided that Sellers shall be entitled to disclose (i) any
information required to be disclosed by Sellers to the Bankruptcy Court, the
United States Trustee, parties in interest in the Bankruptcy Cases, or other
Persons bidding on assets of Sellers, (ii) any information required to be
disclosed by Sellers pursuant to any applicable Law (including, without
limitation, the Bankruptcy Code), legal proceeding or Governmental Body, or
(iii) any information to Sellers’ counsel and financial advisor on a
need-to-know basis; provided that, in each case, such disclosure shall be
limited to the information that is so required to be disclosed and the Person(s)
to whom such disclosure is required. Notwithstanding anything in this
Section 8.8 to the contrary, unless disclosure is required by applicable Law,
the confidentiality of any trade secrets of the Business shall be maintained for
so long as such trade secrets continue to be entitled to protection as trade
secrets of the Business.

8.9 Preservation of Records. Sellers (or any subsequently appointed bankruptcy
estate representative, including, but not limited to, a trustee, a creditor
trustee or a plan administrator) and Purchaser agree that each of them shall
preserve and keep the books and records held by it relating to the pre-Closing
Business for a period of commencing on the Agreement Date and ending at such
date on which an orderly wind-down of Sellers’ operations has occurred in the
reasonable judgment of Purchaser and Sellers and shall make such books and
records available to the other Parties (and permit such other Party to make
extracts and copies of such books and records at its own expense) as may be
reasonably required by such Party in connection with, among other things, any
insurance claims by, legal proceedings or Tax audits against or governmental
investigations of Sellers or Purchaser or in order to enable Sellers or
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby;
provided that Sellers shall not be required to make available to Purchaser any
Consolidated Tax Return. In the event that Sellers, on the one hand, or
Purchaser, on the other hand, wish to destroy such records during such three
(3) month period, such Party shall first give twenty (20) days’ prior written
notice to the other and such other Party shall have the right at its option and
expense, upon prior written notice given to such Party within that twenty
(20) day period, to take possession of the records within thirty (30) days after
the date of such notice.

8.10 Publicity. Neither Sellers nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of Purchaser or Seller, disclosure is otherwise required by applicable
Law or by the Bankruptcy Court with respect to filings to be made with the
Bankruptcy Court in connection with this Agreement or by the applicable rules of
any stock exchange on which Purchaser lists securities; provided that the party
intending to make such release shall use its best efforts consistent with such
applicable Law or Bankruptcy Court requirement to consult with the other party
with respect to the text thereof.

8.11 Material Adverse Effect. Sellers shall promptly inform Purchaser in writing
of the occurrence of any event that has had, or is reasonably expected to have,
a Material Adverse Effect or otherwise cause the failure of any of Purchaser’s
conditions to Closing set forth in Article IX.

 

35



--------------------------------------------------------------------------------

8.12 Casualty Loss. Notwithstanding any provision of this Agreement to the
contrary, if, before the Closing, all or any portion of the Purchased Assets is
(a) condemned or taken by eminent domain, or (b) is damaged or destroyed by
fire, flood or other casualty, Sellers shall promptly notify Purchaser promptly
in writing of such fact, (i) in the case of condemnation or taking, Sellers
shall promptly assign or pay, as the case may be, any proceeds thereof to
Purchaser at the Closing, and (ii) in the case of fire, flood or other casualty,
Sellers shall promptly assign the insurance proceeds therefrom to Purchaser at
Closing. Notwithstanding the foregoing, the provisions of this Section 8.12
shall not in any way modify Purchaser’s other rights under this Agreement,
including any applicable right to terminate the Agreement if any condemnation,
taking, damage or other destruction resulted in a Material Adverse Effect or
otherwise cause the failure of any of Purchaser’s conditions to Closing set
forth in Article IX.

8.13 No Successor Liability. The Parties intend that, to the fullest extent
permitted by Law (including under Section 363 of the Bankruptcy Code), upon the
Closing, Purchaser shall not be deemed to: (i) be the successor of Sellers,
(ii) have, de facto, or otherwise, merged with or into Sellers, (iii) be a mere
continuation or substantial continuation of Sellers or the enterprise(s) of
Sellers or (iv) be liable for any acts or omissions of Sellers in the conduct of
the Business or arising under or related to the Purchased Assets other than as
set forth in this Agreement. Without limiting the generality of the foregoing,
and except as otherwise provided in this Agreement, the Parties intend that
Purchaser shall not be liable for any Encumbrance (other than Assumed
Liabilities and Permitted Encumbrances) against Sellers or any of Sellers
predecessors or Affiliates, and Purchaser shall have no successor or vicarious
liability of any kind or character whether known or unknown as of the Closing
Date, whether now existing or hereafter arising, or whether fixed or contingent,
with respect to the Business, the Purchased Assets or any Liabilities of Sellers
arising prior to the Closing Date. The Parties agree that the provisions
substantially in the form of this Section 8.13 shall be reflected in the Sale
Order.

8.14 Change of Name. Promptly following the Closing, each Seller shall, and
shall cause its direct and indirect Subsidiaries to, discontinue the use of its
current name (and any other trade names or “d/b/a” names currently utilized by
each Seller or its direct or indirect Subsidiaries) and shall not subsequently
change its name to or otherwise use or employ any name which includes the words
“Appvion” and the other names listed on Schedule 8.14 hereto without the prior
written consent of Purchaser, and each Seller shall cause the names of Sellers
in the caption of the Bankruptcy Cases to be changed to the new names of each
Seller as provided in the last sentence of this Section 8.14; provided, however,
that Sellers and their Subsidiaries may continue to use their current names (and
any other names or DBA’s currently utilized by such Seller or Subsidiary)
included on any business cards, stationery and other similar materials following
the Closing for a period of up to one hundred and eighty (180) days solely for
purposes of winding down the affairs of each Seller; provided that when
utilizing such materials, other than in incidental respects, Seller and each of
its direct and indirect Subsidiaries shall use commercially reasonable efforts
to indicate its new name and reference its current name (and any other trade
names or “d/b/a” names currently utilized by each).

8.15 Notice of Changes.

(a) Each Party shall promptly advise the other in writing of any matter
hereafter arising or events or conditions arising during the Pre-Closing Period,
which, if existing or known at the Agreement Date and not set forth on the
Schedules, would have constituted a breach of or inaccuracy in a representation
made by such Party (such information and additional schedules collectively being
called the “Updating Information”).

(b) Notwithstanding anything to the contrary contained herein, Purchaser shall
be entitled to remove and leave behind with Seller, in its sole discretion, any
asset of the Business that would constitute a Purchased Asset (and associated
liabilities therewith) so long as no reduction in Purchase Price is made as a
result of such removal. Purchaser shall deliver notice to Sellers of any such
removal promptly after making such determination, but in any event, at least two
(2) Business Days prior to Closing Date. In addition, Purchaser and Sellers
shall have the right to modify the Schedules attached hereto to their mutual
satisfaction until the date of the Auction or such later date as provided in
this Agreement or to which the parties may otherwise agree.

 

36



--------------------------------------------------------------------------------

ARTICLE IX.

CONDITIONS TO CLOSING

9.1 Conditions Precedent to the Obligations of Purchaser and Sellers. The
respective obligations of each Party to this Agreement to consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or
to the extent permitted by Law, written waiver by each Seller and Purchaser) on
or prior to the Closing Date, of each of the following conditions:

(a) there shall not be in effect any order, writ, injunction, judgment or decree
entered by a Governmental Body of competent jurisdiction, or any Law preventing,
enjoining, restraining, making illegal or otherwise prohibiting the consummation
of the transactions contemplated by this Agreement or the Ancillary Documents;

(b) the Bankruptcy Court shall have entered the Bidding Procedures Order, Sale
Order (as provided in Article VII) and the Senior Final DIP Order, and such
orders shall not have been reversed, modified, amended or stayed; and

(c) all waiting periods (including any extension thereof) applicable to the
purchase and sale of the Purchased Assets under the HSR Act or under any other
applicable antitrust or competition Law shall have expired or been terminated.

9.2 Conditions Precedent to the Obligations of Seller. The obligations of
Sellers to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived in writing by Sellers in their
sole discretion:

(a) the representations and warranties made by Purchaser in this Agreement or in
any Ancillary Document shall be true and correct in all material respects
(without giving effect to any materiality or similar qualification contained
therein), in each case, as of the Agreement Date and as of the Closing Date,
with the same force and effect as though all such representations and warranties
had been made as of the Closing Date (other than representations and warranties
that by their terms address matters only as of another specified date, which
shall be so true and correct only as of such other specified date), except where
the failure of such representations or warranties to be so true and correct has
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Purchaser’s ability to consummate the
transactions contemplated hereby;

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date; and

(c) Purchaser shall have delivered, or caused to be delivered, to Sellers all of
the items set forth in Section 3.3.

 

37



--------------------------------------------------------------------------------

9.3 Conditions Precedent to the Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived in writing by Purchaser, in its
sole discretion:

(a) Sellers shall have delivered to Purchaser (i) a certified copy of the Sale
Order (which shall contain the terms described in Section 7.3) and (ii) copies
of all affidavits of service of the Sale Motion or notice of such motion filed
by or on behalf of Sellers (which service shall comply with Section 7.2(d));

(b) the representations and warranties made by Sellers in this Agreement or in
any Ancillary Document shall be true and correct in all material respects
(provided that any such representation or warranty that is subject to any
materiality, Material Adverse Effect or similar qualification shall be true and
correct in all respects after giving effect to any such qualification), in each
case, as of the Agreement Date and as of the Closing Date, with the same force
and effect as though all such representations and warranties had been made as of
the Closing Date (other than representations and warranties that by their terms
address matters only as of another specified date, which shall be so true and
correct only as of such other specified date);

(c) Sellers shall have performed and complied in all material respects with all
obligations and agreements required in this Agreement to be performed or
complied with by them on or prior to the Closing Date;

(d) each consent, approval, assignment or waiver of any third party identified
on Schedule 9.3(d) shall, in each case, (i) have been obtained and delivered to
Purchaser, (ii) be in form and substance reasonably satisfactory to Purchaser,
(iii) not be subject to the satisfaction of any condition that has not been
satisfied or waived and (iv) be in full force and effect;

(e) Sellers shall have delivered, or caused to be delivered, to Purchaser, all
of the items set forth in Section 3.2;

(f) any Permits necessary for the Company to perform its obligations under this
Agreement and to consummate the transactions contemplated herein and necessary
to operate the Business shall have been transferred to Purchaser (to the extent
transferrable) or obtained on behalf of Purchaser;

(g) all consents, approvals and actions of, and filings with any Governmental
Body necessary to permit the Company to perform their obligations under this
Agreement and to consummate the transactions contemplated herein shall have been
duly obtained, made or given;

(h) the Company CBAs shall have been modified, amended or supplemented in form
and substance satisfactory to Purchaser, in its sole discretion; provided,
however, that Purchaser shall not be permitted to terminate this Agreement
pursuant to Section 3.4 as a result of failure to modified, amended or
supplemented the Company CBAs in form and substance satisfactory to Purchaser,
in its sole discretion;

(i) Sellers shall have complied with the sale process set forth in the Bidding
Procedures Order; and

(j) since the Agreement Date, there shall not have been a Material Adverse
Effect.

 

38



--------------------------------------------------------------------------------

ARTICLE X.

ADDITIONAL DEFINITIONS

10.1 Definitions. As used herein:

“401(k) Plans” means the employer match and the employee contribution for
retirement savings plan sponsored by the Seller.

“Accounts Receivable” shall have the meaning set forth in Section 1.1(c).

“Acquired Avoidance Actions” shall have the meaning set forth in Section 1.1(z).

“Acquired Buildings” shall have the meaning set forth in Section 1.1(f).

“Acquired Owned Real Property” shall have the meaning set forth in
Section 1.1(e).

“Acquired Subsidiaries” shall have the meaning set forth in Section 1.1(a).

“Action” means any action, claim, complaint, grievance, summons, suit,
litigation, arbitration, mediation, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination, investigation or other legal
dispute, at law or in equity, by or before any Governmental Body.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means (a) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by Contract or otherwise or (b) an officer,
director, or any Person that has the power, directly or indirectly, to vote 5%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person.

“Agreement” shall have the meaning set forth in the preamble.

“Agreement Date” shall have the meaning set forth in the preamble.

“Allocation” shall have the meaning set forth in Section 11.2.

“Alternative Transaction” means (a) the approval by the Bankruptcy Court of a
sale or sales of all or any portion of the Purchased Assets to a Person other
than Purchaser, or (b) the filing of a plan of reorganization that does not
contemplate the sale of the Purchased Assets to Purchaser in accordance with the
terms hereof.

“Ancillary Documents” means any certificate, agreement, document or other
instrument (other than this Agreement) to be executed and delivered by a Party
in connection with the consummation of the transactions contemplated this
Agreement.

“Arbitrating Accountant” means (a) a nationally recognized certified public
accounting firm jointly selected by Purchaser and the Company that is not then
engaged to perform accounting, tax or auditing services for the Company or
Purchaser or (b) if the Company and Purchaser are unable to agree on an
accountant, then a nationally recognized certified public accounting firm
jointly selected by the Company’s accounting firm and Purchaser’s accounting
firm.

“Assigned Contracts” shall have the meaning set forth in Section 1.1(b).

 

39



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.2(b).

“Assumed Leased Real Property” shall have the meaning set forth in
Section 1.1(g).

“Assumed Liabilities” shall have the meaning set forth in Section 1.3.

“Assumed Plans” shall have the meaning set forth in Section 6.1(f).

“Assumption and Assignment of Leases” shall have the meaning set forth in
Section 3.2(h).

“Auction” has that meaning ascribed to such term by the Bidding Procedures
Order.

“Avoidance Actions” shall have the meaning set forth in Section 1.1(z).

“Back-up Bidder” shall have the meaning set forth in Section 7.2(c).

“Bankruptcy Cases” shall have the meaning set forth in the Recitals.

“Bankruptcy Code” shall have the meaning set forth in the Recitals.

“Bankruptcy Court” shall have the meaning set forth in the Recitals.

“Bankruptcy Rules” shall have the meaning set forth in the Recitals.

“Benefit Plan” means (a) all “employee benefit plans” (including, without
limitation, as defined in Section 3(3) of ERISA), including all employee benefit
plans which are “pension plans” (including, without limitation, as defined in
Section 3(2) of ERISA) and any other employee benefit arrangements or payroll
practices (including severance pay, vacation pay, company awards, salary
continuation for disability, sick leave, death benefit, hospitalization, welfare
benefit, group or individual health, dental, medical, life, insurance, fringe
benefit, deferred compensation, profit sharing, retirement, retiree medical,
supplemental retirement, bonus or other incentive compensation, stock purchase,
equity-based, stock option, stock appreciation rights, restricted stock and
phantom stock arrangements or policies) and (b) all other employment,
termination, bonus, severance, change in control, collective bargaining or other
similar plans, programs, policies, contracts, or arrangements (whether written
or unwritten), in each case, adopted, sponsored by, entered into, maintained,
contributed to, or required to be contributed to by any Seller or any ERISA
Affiliate for the benefit of any current or former employee, director, officer
or independent contractor of any Seller, under or with respect to which any
Seller or ERISA Affiliate has any Liability.

“Bidding Procedures Order” means an order substantially in the form attached
hereto as Exhibit F and otherwise in form and substance satisfactory to Sellers
and Purchaser, each in their sole discretion.

“Bill of Sale” shall have the meaning set forth in Section 3.2(a).

“Business” shall have the meaning set forth in the Section 1.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City, New York are authorized or required by Law to be closed.

 

40



--------------------------------------------------------------------------------

“Cash and Cash Equivalents” means all of Sellers’ cash (including petty cash and
checks received prior to the close of business on the Closing Date), checking
account balances, marketable securities, certificates of deposits, time
deposits, bankers’ acceptances, commercial paper, security entitlements,
securities accounts, commodity Contracts, commodity accounts, government
securities and any other cash equivalents, whether on hand, in transit, in banks
or other financial institutions, or otherwise held (but specifically excluding
any cash payable by Purchaser to Sellers pursuant to this Agreement).

“Chapter 11 Petition” shall have the meaning set forth in the Recitals.

“Claim” has the meaning given that term in Section 101(5) of the Bankruptcy Code
and includes, inter alia, all rights, claims, causes of action, defenses, debts,
demands, damages, offset rights, setoff rights, recoupment right, obligations,
and liabilities of any kind or nature under contract, at law or in equity, known
or unknown, contingent or matured, liquidated or unliquidated, and all rights
and remedies with respect thereto.

“Closing” shall have the meaning set forth in Section 3.1.

“Closing Date” means the date on which the Closing occurs.

“Code” means the United States Internal Revenue Code of 1986, as the same may be
amended from time to time.

“Collective Bargaining Agreement” means any Contract with a labor union, works
council, labor organization, or any other Person representing or purporting to
represent Employees.

“Company” shall have the meaning set forth in the preamble.

“Competing Bid” shall have the meaning set forth in Section 7.2(b).

“Company CBAs” means (i) Collective Bargaining Agreement dated as of April 30,
2015 entered into by and between Appvion, Inc. and United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial Union Local 2-0469;
(ii) Collective Bargaining Agreement dated as of March 23, 2015 entered into by
and between Appvion, Inc. and United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial Union Local 10-422; and
(iii) Collective Bargaining Agreement dated as of April 1, 2015 entered into by
and between Appvion, Inc. and United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial Union Local 266.

“Consolidated Tax Return” means any Tax Return filed on a consolidated,
combined, unitary, aggregate or similar basis with another Person that owns,
directly or indirectly, equity interests in Sellers.

“Contract” means any written or oral contract, purchase order, service order,
sales order, indenture, note, bond, lease, sublease, license, understanding,
instrument or other agreement, arrangement or commitment, whether express or
implied.

“Credit Agreement” means that certain credit agreement dated as of June 28,
2013, by and among Appvion, Inc., the guarantors named therein, the lenders and
issuing banks party thereto, Jefferies Finance LLC, as administrative agent,
Fifth Third Bank, as revolver agent, and KeyBank National Association, as
documentation agent, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

41



--------------------------------------------------------------------------------

“Credit Bid” shall have the meaning set forth in Section 2.1(a).

“Cure Costs” shall have the meaning set forth in Section 1.3(b).

“Debtors” means Appvion, Inc., Paperweight Development Corp., PDC Capital
Corporation, Appvion Receivables Funding I LLC, and APVN Holdings LLC.

“Designated Purchaser” shall have the meaning set forth in Section 12.8.

“DIP Budget” means the pro forma budget delivered to Purchaser specifying
Sellers’ operating budget as debtor-in-possession, in the form attached hereto
as Exhibit G with any modifications thereto subject to Purchaser’s prior written
consent.

“DIP Credit Agreement” means that certain Superpriority Senior
Debtor-In-Possession Credit Agreement, dated as of October 2, 2017 (as amended,
supplemented or otherwise modified from time to time), among the Borrower,
Paperweight Development Corp., Wilmington Trust, National Association, as
administrative agent, PJT Partners LP as sole lead arranger, and the Lenders (as
defined therein) from time to time parties thereto.

“DIP Financing Agreements” means the DIP Credit Agreement, any amendments to the
DIP Credit Agreement, the Security Documents, the Notes, the Fee Letter, the
Funding Authorization Letter, the Budget, the Borrowing Base Reports (each as
defined in the DIP Credit Agreement), and any other document or certificate
executed by any of the Loan Parties (as defined in the DIP Credit Agreement) in
connection with any of the foregoing, together with the Original DIP Order.

“DIP NM Term Loan Obligations” shall have the meaning set forth in the DIP
Credit Agreement.

“Documents” means all of Sellers’ written files, documents, instruments, papers,
books, reports, records, tapes, microfilms, photographs, letters, budgets,
forecasts, plans, operating records, safety and environmental plans and reports,
data, Permits and Permit applications, studies and documents, Tax Returns,
ledgers, journals, title policies, customer lists, regulatory filings, operating
data and plans, research material, technical documentation (design
specifications, engineering information, test results, maintenance schedules,
functional requirements, operating instructions, logic manuals, processes, flow
charts, etc.), user documentation (installation guides, user manuals, training
materials, release notes, working papers, etc.), marketing documentation (sales
brochures, flyers, pamphlets, web pages, etc.), and other similar materials, in
each case, whether or not in electronic form, relating to the Business.

“Dollars” means the currency of the United States, and all references to
monetary amounts herein shall be in Dollars unless otherwise specified herein.

“Domtar Contract” means the Supply Agreement between the Debtors and Domtar
Paper Company, LLC, dated February 22, 2012, as amended and modified.

“Employee” means an individual who, as of the applicable date, is employed by
any Seller in connection with the Business.

“Employment Contracts” shall have the meaning set forth in Section 6.1(g).

 

42



--------------------------------------------------------------------------------

“Encumbrance” means any lien (including a “lien” as defined in Section 101(37)
of the Bankruptcy Code), encumbrance, Claim, right, demand, charge, mortgage,
deed of trust, lease, option, pledge, security interest or similar interest,
title defect, hypothecation, easement, right of way, restrictive covenant,
encroachment, right of first refusal, preemptive right, proxy, voting trust or
agreement, transfer restriction under any shareholder agreement or similar
agreement, judgment, conditional sale or other title retention agreement or
other imposition, imperfection or defect of title or restriction on transfer or
use of any nature whatsoever.

“Environmental Law” means any Law relating to pollution, the protection of human
health and safety (with respect to exposure to Hazardous Materials), the
environment, or natural resources or the Release, manufacture, processing,
treatment, storage, disposal or handling of, or exposure to, Hazardous
Materials.

“Environmental Liabilities and Obligations” means all Liabilities arising from
any impairment, impact or damage to the environment, health or safety, or any
failure to comply with Environmental Law, including Liabilities related to:
(a) the transportation, storage, use, arrangement for disposal or disposal of,
or exposure to, Hazardous Materials; (b) the Release of Hazardous Materials,
including migration onto or from the Acquired Owned Real Property, the Acquired
Buildings, and Assumed Leased Real Property; (c) any other pollution or
contamination of the surface, substrata, soil, air, ground water, surface water
or marine environments; (d) any other obligations imposed under Environmental
Law including pursuant to any applicable Permits issued pursuant to under any
Environmental Law; (e) Orders, notices to comply, notices of violation, alleged
non-compliance and inspection reports with respect to any Liabilities pursuant
to Environmental Law; and (f) all obligations with respect to personal injury,
property damage, wrongful death and other damages and losses arising under
applicable Environmental Law but only as a result of any of the matters
identified in clauses (a)-(e) of this definition.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means any entity which is a member of (a) a controlled group
of corporations (as defined in Section 414(b) of the Code), (b) a group of
trades or businesses under common control (as defined in Section 414(c) of the
Code), (c) an affiliated service group (as defined under Section 414(m) of the
Code) or (d) any group specified in Treasury Regulations promulgated under
Section 414(o) of the Code, any of which includes or included any Seller.

“ESOP” means the employee stock ownership plan of the Appvion Retirement Savings
and Employee Stock Ownership Plan.

“Excluded Assets” shall have the meaning set forth in Section 1.2.

“Excluded Liabilities” shall have the meaning set forth in Section 1.4.

“Expense Reimbursement” means the reasonable out-of-pocket fees, costs and
expenses of Purchaser incurred in connection with the preparation, negotiation,
execution, delivery and performance of this Agreement, subject to a cap of
$500,000.

“Final Order” means an order or judgment of the Bankruptcy Court or any other
court of competent jurisdiction entered by the Clerk of the Bankruptcy Court or
such other court on the docket in Seller’ Bankruptcy Cases or the docket of such
other court, which has not been modified, amended, reversed, vacated or stayed
and as to which (a) the time to appeal, petition for certiorari, or move for a
new trial, reargument or rehearing has expired and as to which no appeal,
petition for certiorari or motion for new trial, reargument or rehearing shall
then be pending or (b) if an appeal, writ of certiorari new

 

43



--------------------------------------------------------------------------------

trial, reargument or rehearing thereof has been sought, such order or judgment
of the Bankruptcy Court or other court of competent jurisdiction shall have been
affirmed by the highest court to which such order was appealed, or certiorari
shall have been denied, or a new trial, reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any
further appeal, petition for certiorari or move for a new trial, reargument or
rehearing shall have expired, as a result of which such order shall have become
final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure;
provided that the possibility that a motion under Rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be
filed relating to such order, shall not cause such order not to be a Final
Order.

“Financial Statements” shall have the meaning set forth in Section 4.17.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Body” means any government, quasi-governmental entity, or other
governmental or regulatory body, agency or political subdivision thereof of any
nature, whether national, international, multi-national, supra-national,
foreign, federal, state or local, or any agency, branch, department, official,
entity, instrumentality or authority thereof, or any court or arbitrator (public
or private) of applicable jurisdiction.

“Hazardous Material” means any substance, material or waste which is regulated
by any Governmental Body, including petroleum and its by-products, asbestos,
polychlorinated biphenyls and any material, waste or substance which is defined
or identified as a “hazardous waste,” “hazardous substance,” “hazardous
material,” “restricted hazardous waste,” “industrial waste,” “solid waste,”
“contaminant,” “pollutant,” “toxic waste” or “toxic substance” or otherwise
regulated under or subject to any provision of Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

“Indebtedness” of any Person means, without duplication, (a) the interest in
respect of, principal of and premium (if any) in respect of (x) indebtedness of
such Person for money borrowed and (y) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable; (b) all obligations of such Person with respect
to any Contracts relating to the deferred and unpaid purchase price of property
or services, including any interest accrued thereon and prepayment or similar
penalties and expenses; (c) all obligations of such Person under leases required
to be capitalized in accordance with GAAP; (d) all obligations of such Person
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (e) all obligations of the type
referred to in clauses (a) through (d) of any Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(f) all obligations of the type referred to in clauses (a) through (e) of other
Persons secured by any Encumbrance (other than Permitted Encumbrances), on any
property or asset of such Person (whether or not such obligation is assumed by
such Person).

“Initial Allocation” shall have the meaning set forth in Section 11.2.

“Intellectual Property” means all intellectual property and proprietary rights
of any kind, including the following: (a) trademarks, service marks, trade
names, slogans, logos, designs, symbols, trade dress, internet domain names,
uniform resource identifiers, rights in design, brand names, any

 

44



--------------------------------------------------------------------------------

fictitious names, d/b/a’s or similar filings related thereto, or any variant of
any of them, and other similar designations of source or origin, together with
all goodwill, registrations and applications related to the foregoing;
(b) copyrights and copyrightable subject matter (including any registration and
applications for any of the foregoing); (c) trade secrets and other confidential
or proprietary business information (including manufacturing and production
processes and techniques, research and development information, technology,
intangibles, drawings, specifications, designs, plans, proposals, technical
data, financial, marketing and business data, pricing and cost information,
business and marketing plans, customer and supplier lists and information), know
how, proprietary processes, formulae, algorithms, models, industrial property
rights, and methodologies; (d) computer software, computer programs, and
databases (whether in source code, object code or other form); and (e) all
rights to sue for past, present and future infringement, misappropriation,
dilution or other violation of any of the foregoing and all remedies at law or
equity associated therewith.

“Inventory” means all inventory (including finished goods, supplies, raw
materials, work in progress, spare, replacement and component parts) related to
the Business maintained or held by, stored by or on behalf of, or in transit to,
any Seller.

“IP Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.2(i).

“IRS” shall have the meaning set forth in Section 4.14(c).

“Key Employee Retention Plan” means that certain Non-Executive Key Employee
Retention Plan of Appvion, Inc., and certain of its affiliated entities,
approved by the Bankruptcy Court on November 15, 2017.

“Key Employees” means the employees set forth on Schedule 10.1(a).

“Knowledge of Seller” or “Sellers’ Knowledge” means, with respect to any matter,
the actual knowledge of Kevin Gilligan, Tami L. Van Straten and Luke Kelly.

“Law” means any federal, state, local, municipal, foreign or international,
multinational or other law, treaty, statute, constitution, principle of common
law, resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

“Lease” shall have the meaning set forth in Section 4.6(a).

“Leased Real Property” means all of the real property leased, subleased, used or
occupied by any Seller, together with all buildings, structures, fixtures and
improvements erected thereon, and any and all rights privileges, easements,
licenses, hereditaments and other appurtenances relating thereto, and used, or
held for use, in connection with the operation of the Business.

“Liability” means, as to any Person, any debt, Claim, liability (including any
liability that results from, relates to or arises out of tort or any other
product liability claim), duty, responsibility, obligation, commitment,
assessment, cost, expense, loss, expenditure, charge, fee, penalty, fine,
contribution or premium of any kind or nature whatsoever, whether known or
unknown, asserted or unasserted, absolute or contingent, direct or indirect,
accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
regardless of when sustained, incurred or asserted or when the relevant events
occurred or circumstances existed.

 

45



--------------------------------------------------------------------------------

“Material Adverse Effect” means any circumstance, condition, occurrence, event
or change that, individually or in the aggregate, (i) would be reasonably
expected to prevent or materially delay or impair the ability of any Seller to
consummate the transactions contemplated by this Agreement; or (ii) has or would
be reasonably expected to have a material adverse effect on the assets,
Liabilities, Business, properties, condition (financial or otherwise) or results
of operations of Sellers, taken as a whole, provided, however, that in no event
shall any circumstance, condition, occurrence, event or change arising out of
any of the following, alone or in combination, be deemed to constitute, or be
taken into account, in determining whether there has been, or would be, a
Material Adverse Effect: (a) changes in the economy, market, financial or
capital markets or regulatory or political conditions in general but that do not
have a disproportionate effect on Sellers relative to other participants in the
industry in which Sellers conduct the Business, (b) terrorism, war or the
outbreak of hostilities or natural disasters, (c) changes that affect generally
the industry in which Sellers operate but that do not have a disproportionate
effect on Sellers relative to other participants in the industry in which
Sellers conduct the Business, (d) changes after the Agreement Date in any
applicable Law or GAAP, (e) the commencement of the Bankruptcy Cases or (f) any
failure by Sellers to meet any internal or published (by Sellers or otherwise)
forecast or earnings projections.

“Material Contract” has the meaning set forth in Section 4.12.

“Objection Notice” shall have the meaning set forth in Section 11.2.

“Order” means any award, writ, injunction, judgment, order, ruling, decision,
subpoena, mandate, precept, command, directive, consent, approval, award, decree
or similar determination or finding entered, issued, made or rendered by any
Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of normal day
to day operations of the Business consistent with past practice.

“Organizational Documents” means, with respect to a particular entity Person,
(a) if a corporation, the articles or certificate of incorporation and bylaws,
(b) if a general partnership, the partnership agreement and any statement of
partnership, (c) if a limited partnership, the limited partnership agreement and
certificate of limited partnership, (d) if a limited liability company, the
articles or certificate of organization or formation and any limited liability
company or operating agreement, (e) if another type of Person, all other charter
and similar documents adopted or filed in connection with the creation,
formation or organization of the Person, and (f) all amendments or supplements
to any of the foregoing.

“Original DIP Order” means the order entered by the Bankruptcy Court on
October 31, 2017 [D.I. 234], which, among other things, approves the DIP
Financing Agreements on a final basis, in form and substance satisfactory to
Purchaser.

“Outside Back-up Date” shall have the meaning set forth in Section 7.2(c).

“Outside Date” shall have the meaning set forth in Section 3.4(b).

“Overbid Protection” shall have the meaning set forth in Section 7.1.

“Owned Buildings” means buildings owned by Sellers which are subject to a ground
lease between Sellers and the owner of the fee title to the demised premises.

“Owned Real Property” shall have the meaning set forth in Section 4.6(b).

 

46



--------------------------------------------------------------------------------

“Party” shall have the meaning set forth in the preamble.

“Pension Plan” shall have the meaning set forth in Section 4.14(e).

“Permits” means to the fullest extent permitted under applicable law, all
notifications, licenses, permits (including environmental, construction and
operation permits), franchises, certificates, approvals, consents, waivers,
clearances, exemptions, classifications, registrations, variances, orders,
tariffs, rate schedules and other similar documents and authorizations issued by
any Governmental Body.

“Permitted Encumbrances” means (a) Encumbrances for current Taxes not yet due
and payable or being contested in good faith and for which adequate reserves
have been established in accordance with GAAP, (b) easements, rights of way,
restrictive covenants, encroachments and similar non-monetary encumbrances or
non-monetary impediments against any of the Purchased Assets which do not,
individually or in the aggregate, adversely affect the operation of the Business
and, in the case of the Owned Real Property and Leased Real Property, which do
not, individually or in the aggregate, adversely affect the use or occupancy of
such Owned Real Property or Leased Real Property as it relates to the operation
of the Business or materially detract from the value of the Owned Real Property
or Leased Real Property, (c) applicable zoning Laws, building codes, land use
restrictions and other similar restrictions imposed by Law, (d) materialmans’,
mechanics’, artisans’, shippers’, warehousemans’ or other similar common law or
statutory liens incurred in the Ordinary Course of Business, (e) licenses
granted in the Ordinary Course of Business on a non-exclusive basis and (f) such
other Encumbrances or title exceptions as Purchaser may approve in writing in
its sole discretion.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, labor
union, estate, Governmental Body or other entity or group.

“Personal Property Leases” shall have the meaning set forth in Section 4.7.

“Petition Date” means the date on which Sellers commenced the Bankruptcy Cases.

“Post-Closing Plans” shall have the meaning set forth in Section 6.1(b).

“Pre-Closing Period” means the period commencing on the Agreement Date and
ending on the earlier of the date upon which this Agreement is validly
terminated pursuant to Section 3.4 or the Closing Date.

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.

“Prevailing Bidder” shall have the meaning set forth in Section 7.2(c).

“Previously Omitted Contract” shall have the meaning set forth in
Section 1.6(b)(i).

“Previously Omitted Contract Designation” shall have the meaning set forth in
Section 1.6(b)(i).

“Previously Omitted Contract Notice” shall have the meaning set forth in
Section 1.6(b)(ii).

“Purchase Price” shall have the meaning set forth in Section 2.1(a).

 

47



--------------------------------------------------------------------------------

“Purchased Assets” shall have the meaning set forth in Section 1.1.

“Purchased Intellectual Property” shall have the meaning set forth in
Section 4.8.

“Purchaser” shall have the meaning set forth in the preamble.

“QIP” means the Company’s Quarterly Incentive Plan approved by the Bankruptcy
Court on January 19, 2018 and February 16, 2018.

“Rejected Contracts” shall have the meaning set forth in Section 1.6(a)(i).

“Release” means any actual or threatened release, spill, emission, leaking,
pumping, pouring, emptying, dumping, injection, deposit, disposal, discharge,
dispersal or leaching into the indoor or outdoor environment, or including
migration to or from a property, including but not limited to any Owned Real
Property or Leased Real Property.

“Remedial Action” means all actions to (a) investigate, clean up, remove, treat
or in any other way address any Hazardous Material; (b) prevent the Release of
any Hazardous Material; (c) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (d) to correct or abate a condition of
noncompliance with Environmental Laws.

“Representatives” shall have the meaning set forth in Section 8.2.

“Sale and Bidding Procedures Motion” shall have the meaning set forth in
Section 7.2(a).

“Sale Hearing” means the hearing to approve this Agreement and seeking entry of
the Sale Order.

“Sale Motion” means the motion or motions of Seller, in form and substance
acceptable to Purchaser, seeking approval and entry of the Bidding Procedures
Order and Sale Order, attached hereto as Exhibit H and otherwise in form and
substance satisfactory to Purchaser.

“Sale Order” means an order of the Bankruptcy Court approving and authorizing
the sale of the Purchased Assets to Purchaser on the terms set forth herein and
otherwise in form and substance satisfactory to Purchaser, in its sole
discretion.

“Sellers” shall have the meaning set forth in the preamble.

“Seller Benefit Plans” shall have the meaning set forth in Section 6.1(b).

“Senior DIP Facility” means that the agreement among the Borrower, Paperweight
Development Corp., Wilmington Trust, National Association, as administrative
agent, PJT Partners LP as sole lead arranger, and the Lenders (as defined
therein) from time to time parties thereto for new debtor-in-possession
financing, as set forth in the Senior DIP Motion.

“Senior DIP Motion” means that motion filed by the Debtors on March 5, 2018
[D.I. 520], seeking approval of the Senior DIP Facility.

“Senior DIP NM Term Loan Obligations” shall have the meaning set forth in the
Senior DIP Facility.

 

48



--------------------------------------------------------------------------------

“Senior Final DIP Order” means a final order entered by the Bankruptcy Court,
which, among other things, approves the Senior DIP Facility on a final basis, in
form and substance satisfactory to Purchaser.

“Straddle Payroll” shall have the meaning set forth in Section 1.3(g).

“Straddle Period” shall have the meaning set forth in Section 11.1(b).

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (a) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (i) the total combined voting power of all classes of
voting securities of such entity, (ii) the total combined equity interests, or
(iii) the capital or profit interests, in the case of a partnership; or
(b) otherwise has the power to vote or to direct the voting of sufficient
securities to elect a majority of the board of directors or similar governing
body.

“Tax” and “Taxes” mean any federal, state, provincial, local, foreign or other
income, gross receipts, sales, value added, use, production, ad valorem,
transfer, franchise, registration, profits, license, lease, service, service
use, withholding, payroll, employment, unemployment, estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, capital, production,
recapture, net worth, surplus, customs, duties, levies, surtaxes or other taxes,
fees, assessments, reassessments or charges of any kind whatsoever, together
with any interest, additions, installments or penalties with respect thereto and
any interest in respect of such additions or penalties, in each case, imposed by
a Governmental Body.

“Tax Proceeding” means any action, suit, investigation, audit, claim,
litigation, arbitration, mediation, alternative dispute resolution procedure,
hearing, inquiry, examination, or other action or proceeding with respect to
Taxes.

“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any schedule or related or supporting
information) supplied or required to be supplied to any Governmental Body with
respect to Taxes, including amendments thereto.

“Transferred Employee” shall have the meaning set forth in Section 6.1(a).

“Transition Services Agreement” shall have the meaning set forth in
Section 3.2(q).

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury (whether in final, proposed or
temporary form), as the same may be amended from time to time.

“Updating Information” shall have the meaning set forth in Section 8.15(a).

“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act, and the rules and regulations promulgated thereunder.

“Wind Down Budget” means the wind down budget, substantially in the form
attached hereto as Exhibit I and otherwise in form and substance satisfactory to
Purchaser. Notwithstanding anything to the contrary in this Agreement (including
the Wind Down Budget), to the extent that the actual amount paid is less than
the estimated amount included in the Wind Down Budget for any (a) Claims
asserted pursuant to Section 503(b)(9) of the Bankruptcy Code, (b) Taxes or
(c) fees and expenses of professionals engaged by Sellers, in each case, due to
settlement or otherwise, the Wind Down Budget shall be deemed to have been
adjusted downwards accordingly based on such actual amount.

 

49



--------------------------------------------------------------------------------

ARTICLE XI.

TAXES

11.1 Certain Taxes.

(a) Sellers and Purchaser shall each be required to pay fifty percent (50%) of
any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,
documentary, use or other Taxes and recording charges which may be payable by
reason of the sale of the Purchased Assets or the assumption of the Assumed
Liabilities under this Agreement or the transactions contemplated hereby, and
that are not exempt under Section 1146(a) of the Bankruptcy Code, including any
expenses described in the immediately succeeding sentence. Purchaser shall, at
its initial expense (but subject to repayment by Sellers in accordance with this
Section 11.1), timely file any Tax Return or other document required to be filed
with respect to such Taxes, and Sellers shall join in the execution of any such
Tax Return if required by Law. Each Party agrees to cooperate in good faith to
lawfully mitigate the Taxes described in this Section 11.1(a), including by
providing any applicable forms or claims for exemption which such Party is
legally able to provide.

(b) In the case of any taxable period that begins before, and ends after, the
Closing Date (a “Straddle Period”), (i) Taxes imposed on the Purchased Assets
that are based upon or related to income or receipts or imposed on a
transactional basis (including all related items of income, gain, deduction or
credit) will be deemed equal to the amount that would be payable if the Tax year
or period ended on the Closing Date, and (ii) any real property, personal
property, ad valorem and similar Taxes allocable to the portion of such Straddle
Period ending with the end of the day on the Closing Date shall be equal to the
amount of such Taxes for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of days during the Straddle Period that is
in the Pre-Closing Tax Period and the denominator of which is the number of days
in the entire Straddle Period, in each of (i) and (ii) such amounts shall be the
responsibility of Sellers (and, for the avoidance of doubt, such amounts shall
be an Excluded Liability for purposes of Section 1.4(d)(ii)).

(c) Purchaser shall prepare and file (or cause to be prepared and filed) (i) all
Tax Returns in respect of the Taxes described in Section 11.1(a); and (ii) all
Tax Returns in respect of the Purchased Assets required to be filed after the
Closing Date. Except with respect to Taxes described in Section 11.1(a), all
such Tax Returns shall be prepared by Purchaser in manner consistent with the
Company’s past practice, unless otherwise required by applicable Law. Prior to
filing any such Tax Returns, Purchaser shall provide a draft thereof to Sellers
for Sellers’ review, comment and approval (such approval not to be unreasonably
withheld or delayed) at least fifteen (15) days before the due date of such Tax
Returns, unless otherwise required by applicable Law. Purchaser shall consider
in good faith any comments provided by Sellers to such Tax Returns, and
Purchaser, in its sole discretion, may make any revisions to such Tax Returns as
are reasonably requested by Sellers. To the extent any Taxes reflected on any
such Tax Return are an Excluded Liability, Sellers shall pay to Purchaser the
amount of such liability within five (5) days of receiving notice from Purchaser
that such Tax Return has been filed or that Purchaser has paid such liability,
except to the extent such Taxes were paid by Sellers to the applicable
Governmental Body prior to the filing of such Tax Return.

 

50



--------------------------------------------------------------------------------

11.2 Allocation of Purchase Price. As soon as reasonably practicable and in no
event later than sixty (60) days after the Closing Date, Purchaser shall provide
the Company with an allocation of the purchase price for federal income tax
purposes, including any liabilities properly included therein among the
Purchased Assets and the agreements provided for herein, for federal, state and
local income tax purposes (the “Initial Allocation”). Within thirty (30) days of
the receipt of the Initial Allocation, the Company shall deliver a written
notice (the “Objection Notice”) to Purchaser, setting forth in reasonable detail
those items in the Initial Allocation that the Company disputes. The Company may
make reasonable inquiries of Purchaser and its accountants and employees
relating to the Initial Allocation, and Purchaser shall use reasonable efforts
to cause any such accountants and employees to cooperate with, and provide such
requested information to, the Company in a timely manner. If prior to the
conclusion of such thirty (30)-day period, Sellers notify Purchaser in writing
that it will not provide any Objection Notice or if Sellers do not deliver an
Objection Notice within such thirty (30)-day period, then Purchaser’s proposed
Initial Allocation shall be deemed final, conclusive and binding upon each of
the parties hereto. Within thirty (30) days of the Company’s delivery of the
Objection Notice, the Company and Purchaser shall attempt to resolve in good
faith any disputed items and failing such resolution, the unresolved disputed
items shall be referred for final binding resolution to an Arbitrating
Accountant. The fees and expenses of the Arbitrating Accountant shall be paid
50% by Purchaser and 50% by the Company. Such determination by the Arbitrating
Accountant shall be (i) in writing, (ii) furnished to Purchaser and the Company
as soon as practicable (and in no event later than thirty (30) days after the
items in dispute have been referred to the Arbitrating Accountant), (iii) made
in accordance with the principles set forth in this Section 11.2, and
(iv) non-appealable and incontestable by Purchaser and the Company. As used
herein, the “Allocation” means the allocation of the Purchase Price, the Assumed
Liabilities and other related items among the Purchased Assets and the
agreements provided for herein as finally agreed between Purchaser and the
Company or ultimately determined by the Arbitrating Accountant, as applicable,
in accordance with this Section 11.2. The Allocation shall be prepared in
accordance with Section 1060 of the Code and the Treasury Regulations thereunder
(and any similar provision of state, local or foreign Law, as appropriate).
Purchaser and Sellers shall each report the federal, state and local income and
other Tax consequences of the transactions contemplated hereby in a manner
consistent with the Allocation, including, if applicable, the preparation and
filing of Forms 8594 under Section 1060 of the Code (or any successor form or
successor provision of any future Tax Law) with their respective federal income
Tax Returns for the taxable year which includes the Closing Date, and neither
will take any position inconsistent with the Allocation unless otherwise
required under applicable Law. Sellers shall provide Purchaser and Purchaser
shall provide Sellers with a copy of any information required to be furnished to
the Secretary of the Treasury under Code Section 1060.

11.3 Cooperation on Tax Matters. Purchaser and Sellers agree to provide each
other with such information and assistance as is reasonably necessary and is
reasonably requested by the other party, including access to records, Tax
Returns and personnel, for the preparation and filing of any Tax Returns or for
the defense of any Tax claim or assessment, whether in connection with a Tax
Proceeding or otherwise; provided that Sellers shall not be required to make
available any Consolidated Tax Return.

ARTICLE XII.

MISCELLANEOUS

12.1 Payment of Expenses. Except as otherwise provided in this Agreement
(including, but not limited to Section 3.5 and Section 7.1) and whether or not
the transactions contemplated hereby are consummated, Sellers and Purchaser
shall bear their own expenses incurred or to be incurred in connection with the
negotiation and execution of this Agreement and the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby.

12.2 Survival of Representations and Warranties; Survival of Confidentiality.
The Parties agree that the representations and warranties contained in this
Agreement shall expire upon the Closing Date. The Parties agree that the
covenants contained in this Agreement to be performed at or after the Closing
shall survive in accordance with the terms of the particular covenant or until
fully performed.

 

51



--------------------------------------------------------------------------------

12.3 Entire Agreement; Amendments and Waivers. This Agreement, together with the
Ancillary Documents, represents the entire understanding and agreement between
the Parties with respect to the subject matter hereof. This Agreement may be
amended, supplemented or changed, and any provision hereof may be waived, only
by written instrument making specific reference to this Agreement signed by the
Party against whom enforcement of any such amendment, supplement, modification
or waiver is sought; provided that, notwithstanding the foregoing, the Schedules
hereto may be amended in accordance with Section 1.6. No action taken pursuant
to this Agreement, including any investigation by or on behalf of any Party
shall be deemed to constitute a waiver by the Party taking such action of
compliance with any representation, warranty, condition, covenant or agreement
contained herein. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by applicable Law.

12.4 Execution of Agreement; Counterparts; Electronic Signatures.

(a) This Agreement may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the Parties and delivered to the other Parties; it being understood that
all Parties need not sign the same counterparts.

(b) The exchange of copies of this Agreement and of signature pages by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means, shall constitute effective execution
and delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

12.5 Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT APPLICABLE, AND WHERE
STATE LAW IS IMPLICATED, THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN, WITHOUT
GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF (EXCEPT FOR ANY LAWS OF
THAT STATE WHICH WOULD RENDER SUCH CHOICE OF LAWS INEFFECTIVE), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

12.6 Jurisdiction, Waiver of Jury Trial.

(a) THE BANKRUPTCY COURT WILL HAVE JURISDICTION OVER ANY AND ALL DISPUTES
BETWEEN OR AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY; PROVIDED,
HOWEVER, THAT IF THE BANKRUPTCY COURT IS UNWILLING OR UNABLE TO HEAR ANY SUCH
DISPUTE, THE COURTS OF THE STATE OF

 

52



--------------------------------------------------------------------------------

DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
DELAWARE WILL HAVE SOLE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN OR AMONG
THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY.

(b) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.7 Notices. Unless otherwise set forth herein, any notices, consents, waivers
and other communications required or permitted by this Agreement shall be in
writing and shall be deemed given to a Party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid), or (b) sent by e-mail, in each case, if sent during the
normal business hours of the recipient, with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in
clause (a), in the case of each of clauses (a) and (b), to the following
addresses or e-mail addresses and marked to the attention of the person (by name
or title) designated below (or to such other address, e-mail address or person
as a Party may designate by notice to the other Parties):

If to Seller, to:

Appvion, Inc.

825 E, Wisconsin Avenue

Appleton, Wisconsin 54912

Attention: Tami VanStraten, General Counsel

E-mail address: TVanStraten@appvion.com

With a copy (which shall not constitute effective notice) to:

DLA Piper LLP (US)

444 West Lake Street, Suite 900

Chicago, Illinois 60606

Attention: Richard Chesley and Neal Aizenstein

E-mail address: Richard.Chesley@dlapiper.com; Neal.Aizenstein@dlapiper.com

If to Purchaser, to:

Appvion Holding Corp.

c/o SierraConstellation Partners LLC

400 S. Hope St.

Suite 1050

Los Angeles, CA 90071

Attention: Lawrence Perkins

E-mail address: lperkins@scpllc.com

With a copy (which shall not constitute effective notice) to:

Franklin Templeton Investments

One Franklin Parkway

San Mateo, CA 94403

Attention: Christopher Chen

E-mail address: chris.chen@franklintempleton.com

 

53



--------------------------------------------------------------------------------

and

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: David Johnson and Daniel Shamah

E-mail address: djohnson@omm.com; dshamah@omm.com

12.8 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser
and, subject to entry of the Bidding Procedures Order (with respect to the
matters covered thereby) and the Sale Order, Seller, and inure to the benefit of
the Parties and their respective successors and permitted assigns, including any
trustee or estate representative appointed in the Bankruptcy Cases or any
successor Chapter 7 case. Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any Person or entity not a party to
this Agreement except as provided below. No assignment of this Agreement or of
any rights or obligations hereunder may be made by Sellers or Purchaser (by
operation of law or otherwise) without the prior written consent of the other
Parties and any attempted assignment without such required consents shall be
void, except for designations by Purchaser to a Designated Purchaser (as defined
below) in accordance with the immediately following paragraph.

In connection with the Closing, notwithstanding anything to the contrary
contained herein, at any time prior to the Closing, Purchaser shall be entitled
to designate, by written notice to Sellers, one or more Persons to (i) purchase
the Purchased Assets (including specified Assigned Contracts) and pay the
corresponding Purchase Price amount and Cure Costs, as applicable and/or
(ii) assume the Assumed Liabilities (any such Person that shall be designated in
accordance with this clause, a “Designated Purchaser”). In addition, in
accordance with Section 6.1, a Designated Purchaser shall be entitled to employ
the Transferred Employees on and after the Closing Date and to perform any other
covenants or agreements of Purchaser under this Agreement. Notwithstanding the
foregoing, Purchaser shall not be released from any of its obligations under
this Agreement by reason of this assignment.

12.9 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction and in lieu of such invalid, illegal or
unenforceable provision or portion of any provision, there will be added
automatically as a part of this Agreement a valid legal and enforceable
provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible.

12.10 Bulk Sales Laws. Each Party hereby waives compliance by the Parties with
the “bulk sales,” “bulk transfers” or similar Laws and all other similar Laws in
all applicable jurisdictions in respect of the transactions contemplated by this
Agreement or any Ancillary Document.

12.11 Access and Right to Use. Purchaser shall, upon reasonable advance notice,
afford to Sellers’ officers, independent public accountants, attorneys,
consultants and other representatives, reasonable access during normal business
hours to the Purchased Assets and all records pertaining to the Purchased Assets
on the terms and conditions set forth in the Transition Services Agreement,
solely for the purpose of enabling Sellers to conduct an orderly wind-down of
Sellers’ operations. Notwithstanding anything to the contrary herein or in the
Transition Services Agreement, no access shall be permitted hereunder to the
extent that it would require disclosure of information subject to
attorney-client or other privilege. Sellers expressly acknowledge that nothing
in this Section 12.11 is intended to give rise to any contingency to Sellers’
obligations to proceed with the transactions contemplated herein.

 

54



--------------------------------------------------------------------------------

12.12 Certain Interpretive Matters.

(a) The information contained in the Schedules is disclosed solely for the
purposes of this Agreement and may include items or information not required to
be disclosed under this Agreement, and no information contained in any Schedule
shall be deemed to be an admission by any party hereto to any third Person of
any matter whatsoever, including an admission of any violation of any Laws or
breach of any agreement. No information contained in any Schedule shall be
deemed to be material (whether individually or in the aggregate) to the
business, assets, liabilities, financial position, operations, or results of
operations of Sellers nor shall it be deemed to give rise to circumstances which
may result in a Material Adverse Effect solely by reason of it being disclosed.
Information contained in a Section, subsection or individual Schedule (or
expressly incorporated therein) shall qualify the representations and warranties
made in the identically numbered Section or, if applicable, subsection of this
Agreement and all other representations and warranties made in any other
Section, subsection or Schedule to the extent its applicability to such Section,
subsection or Schedule is reasonably apparent on its face. References to
agreements in the Schedules are not intended to be a full description of such
agreements, and all such disclosed agreements should be read in their entirety,
and nothing disclosed in any Schedule is intended to broaden any representation
or warranty contained in Article IV or Article V.

(b) Where specific language is used to clarify by example a general statement
contained herein (such as by using the word “including”), such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa. The words “include” and “including,” and other words of similar import
when used herein shall not be deemed to be terms of limitation but rather shall
be deemed to be followed in each case by the words “without limitation.” The
word “if” and other words of similar import when used herein shall be deemed in
each case to be followed by the phrase “and only if”. The words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision of this Agreement. The term
“or” shall be deemed to mean “and/or.” Any reference to any particular Code
section or any other Law will be interpreted to include any revision of or
successor to that section regardless of how it is numbered or classified and any
reference herein to a Governmental Body shall be deemed to include reference to
any successor thereto. References in Article IV or Article V to documents or
other materials “provided” or “made available” to Purchaser or similar phrases
mean that such documents or other materials were present (and available for
viewing by Purchaser and its Representatives) in the online data room hosted at
www.intralinks.com on behalf of Sellers for purposes of the transactions
contemplated by this Agreement at least three (3) Business Days prior to the
Agreement Date.

[Remainder of page intentionally left blank]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

APPVION HOLDING CORP. By:       Name:   Title:

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

APPVION, INC. By:       Name:   Title: PAPERWEIGHT DEVELOPMENT CORP. By:      
Name:   Title: PDC CAPITAL CORPORATION By:       Name:   Title: APPVION
RECEIVABLES FUNDING I LLC By:       Name:   Title: APVN HOLDINGS LLC By:      
Name:   Title:

[Signature Page to Asset Purchase Agreement]

.